Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 1 ofPage
                                                  Filed 01/17/19   60 Page   ID #:153
                                                                       1 of 60

                                                                                                 ..
                                                                                  ,,.,,,,.,., .•.,




                                                              !i    r 1 . F.P[f!l!J ·
   JOHN w. HUBER, United State~ Attor~ey (#72~6)               '• . ;Ji,) TR!CT                       cnu ,·   !.'


   ARTHUR J. EWENCZYK, Special Assistant Umted States Atto;ffe,Y ~y #5263785)' ftl
   LESLIE A. GOEMAAT, Special Assistant United States Attorne~l(!MJAN:f~?fi6'/§) .•
   RICHARD M. ROL WING: Spe~i.al ~ssistant United Sta:e~ ~ttorfWi:'        #0062'36~) 3 lj·
                                                                          C?1:.
   JOHN E. SULLIVAN, Semor Lrt1gat1on Counsel, Tax Drv1s10n (Wr#[l@(I 8~3Y9l; .' 1
   Attorneys for the United States of America                                       ''
   111 South Main Street, # 1800
   Salt Lake City, Utah 84111
   Telephone: (801) 524-5682
   Email: arthur.j .ewenczyk@usdoj.gov
           leslie.a.goemaat@usdoj.gov
                                                                                  SEALED
           richard.m.rolwing@usdoj.gov
           john.e.sullivan@usdoj.gov


                           IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


   UNITED STATES OF AMERICA,                           CR. NO. 2:18-CR-00365-JNP-BCW

                       Plaintiff,                      SECOND SUPERSEDING INDICTMENT

          v.                                       )   Viols.
                                                   )
    JACOB ORTELL KINGSTON,                (01)     )   1:            18 u.s.c. § 1349
    ISAIAH ELDEN KINGSTON,                (02)     )
    LEV ASLAN DERMEN,                              )   2 thru 22:    26   u.s.c. § 7206(2)
       a/k/a Levon Termendzhyan,          (03)     )
    RACHEL ANN KINGSTON, and              (04)     )   23 thru 25:   18 u.s.c. § 1956(h)
    SALLY LOUISE KINGSTON,                (05)     )
                                                   )   26 thru 32:   18 U.S.C. § 1956(a)(l)(B)(i)
                       Defendants.                 )
                                                   )   33 thru43:    18 u.s.c. § 1957
                                                   )
                                                   )   44:           18   u.s.c. § 1512(k)
                                                   )
                                                   )   45:           18 U.S.C. § 1512(c)(l)
                                                   )
                                                   )   46:           18 U.S.C. § 1512(a)(2)
                                                   )
                                                   )   FORFEITURE ALLEGATIONS
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 2 ofPage
                                                  Filed 01/17/19   60 Page   ID #:154
                                                                       2 of 60




                            Table of Contents, Charges and Defendants

    Page                   Count                                  Defendants Charged
           Count 1:                                      JACOB KINGSTON
    8      18 u.s.c. § 1349                              ISAIAH KINGSTON
           (Conspiracy to commit mail fraud)             LEVDERMEN
                                                         RACHEL KINGSTON               ,.

                                                         SALLY KINGSTON

           Counts 2 thru 20:                        JACOB KINGSTON
    20     26 u.s.c. §' 7206(2)
           (Aiding in the preparation and filing of
           a false claim)

           Counts 21 and 22:                        ISAIAH KINGSTON
    22     26 u.s.c. § 7206(2)
           (Aiding in the preparation and filing of
           a false return)

           Count 23: 18 U.S.C. § 1956(h)                 JACOB KINGSTON
    24     (Conspiracy to commit concealment             ISAIAH KINGSTON
           money laundering offenses)                    SALLY KINGSTON
                                                         RACHEL KINGSTON

           Count 24: 18 U.S.C. § 1956(h).                JACOB KINGSTON
    26     (Conspiracy to commit international,          ISAIAH KINGSTON
           concealment, and expenditure money            LEVDERMEN
           launder.ing offenses)

           Count 25: 18 U.S.C. § 1956(h)                 JACOB KINGSTON
    31     (Conspiracy to commit concealment             ISAIAH KINGSTON
           and expenditure money laundering
           offenses)

           Counts 26 tbru 30:                            LEVDERMEN
    33     18 U.S.C. § 1956(a)(l)(B)(i)                  JACOB KINGSTON (Counts 27-29 only)
           (Money laundering (conceal/disguise))

           Count 31:                                     JACOB KINGSTON
    35     18 U.S.C. § 1956(a)(l)(B)(i)                  ISAIAH KINGSTON
           (Money laundering (conceal/disguise))

             Count 32:                                   JACOB KINGSTON
    35     . 18 U.S.C. § 1956(a)(l)(B)(i)                LEVDERMEN
             (Money laundering (conceal/disguise))




                                                     2
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 3 ofPage
                                                  Filed 01/17/19   60 Page   ID #:155
                                                                       3 of 60




    Page                   Count                               Defendants Charged
           Count33:                                   JACOB KINGSTON
    38     18 u.s.c. § 1957                           ISAIAH KINGSTON
           (Money laundering (expenditure))
           Counts 34 thru 38:                         JACOB KINGSTON
    '40    18 u.s.c. § 1957                           ISAIAH KINGSTON
           (Money laundering (expenditure))

           Counts 39 thru 41:                         JACOB KINGSTON
    43'    18 u.s.c. § 1957                           RACHEL KINGSTON (Counts 40-41 only)
           (Money laundering (expenditure))           ISAIAH KINGSTON

           Count42:                                   JACOB KINGSTON
    44     18 u.s.c. § 1957                           ISAIAH KINGSTON
           (Money laundering (expenditure))           LEVDERMEN

           Count43:                                   LEVDERMEN
    45     18.U.S.C. § 1957
           (Money. laundering (expenditure))

           Count 44:                                  JACOB KINGSTON
           18 u.s.c. § 1512(k)                        ISAIAH KINGSTON
    46     (Conspiracy to commit obstruction of
           justice offenses)

           Count 45:                                  JACOB KINGS.TON
           18 U.S.C. § 1512(c)(l)                     ISAIAH KINGSTON
    50     (Destroying and concealing records         RACHEL KINGSTON
           and objects)

           Count46:                                   JACOB KINGSTON
           18 U.S.C. § 1512(a)(2)                     ISAIAH KINGSTON
    51     (Attempted force or threat of force)

    56     Forfeiture Allegations




                                                  3
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 4 ofPage
                                                  Filed 01/17/19   60 Page   ID #:156
                                                                       4 of 60




   The Grand Jury charges:

          At times relevant to this Indictment:

                                  Defendants and Their Companies

           1.    . Defendant JACOB ORTELL KINGSTON ("JACOB KINGSTON") was a

   resident of Utah and owned 50% of Washakie Renewable Energy, LLC ("Washakie"). He was

   the chief executive officer of Washakie.

           2.     Defendant ISAIAH ELDEN KINGSTON ("ISAIAH KINGSTON") was a

   resident of Utah and owned 50% of Washakie. He was the chief financial officer of Washakie.

           3.     Washakie was a limited liability company with corporate offices in Salt Lak~

   City, Utah. As of January 7, 2013, Washakie described itself on its website as "Utah's largest

   producer of clean burning and sustainable biodiesel." As of November 10, 2013, Washakie

   described itself on its website as "the largest producer of biodiesel and chemicals in the

   intermountain west."

           4.     United Fuel Supply ("UFS") was a limited liability company with corporate

   offices in Salt Lake City, Utah. UPS was controlled by Defendants JACOB KINGSTON and

   ISAIAH KINGSTON.

           5.     Defendant RACHEL ANN KINGSTON ("RACHEL KINGSTON") was a

   resident of Utah, the mother of Defendants JACOB KINGSTON and ISAIAH KINGSTON, and .

   the "Special Projects Manager" ar Washakie.

           6.     Defendant SALLY LOUISE KINGSTON ("SALLY KINGSTON") was a

   resident of Utah, the wife of Defendant JACOB KINGSTON, and the "IRS Regulatory Permit

   Specialist" or "Compliance Manager" at Washakie.

           7.     Defendant LEV ASLAN DERMEN, a/k/a Levon Termendzhyan ("LEV




                                                    4
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 5 ofPage
                                                  Filed 01/17/19   60 Page   ID #:157
                                                                       5 of 60




   DERMEN"), was a resident of California. He had an interest in or controlled several fuel-related

   companies in the United States, including:

                 Noil Energy Group Inc., a corporation with offices in California
                    ("Noil Energy Group");

                 Noil USA Inc.;

                  Speedy Lion Renewable Fuel Inve$tments LLC
                     (formerly Speedy Lion Renewable Fuel Investments Inc.);

                  Speedy Fuel Inc.;

                 Lion Tank Line Inc.;

                 Viscon International Inc.; and

                  G.T. Energy LLC.

           8.     SBK Holdings, Inc., later SBK Holdings USA, Inc., was a corporation formed in

   California in December 2013 initially owned by Defendants JACOB KINGSTqN and LEV

   DERMEN. Defendant DERMEN had control over SBK Holdings USA, Inc. 's bank accounts

   and became the sole owner of the entity in or around September 2014.

           9.    SBK Holding AS was a corporation formed in the Republic of Turkey ("Turkey")

   in or about March 2013 by Defendants JACOB KINGSTON and LEV DERMEN and a Turkish

   businessman ("the Turkish businessman"), who used SBK Holding AS to make investments in

   other companies. Defendants JACOB KINGSTON and LEV DERMEN and the Turkish

   businessman and the Turkish businessman's associates used bank accounts located in several

   countries, including Turkey, Luxembourg, and the United States, to conduct financial

   transactions relating to SBK Holding AS and its investments.

                                      Other Persons and Entities

           10.   Co-conspirators, not named as defendants herein, participated as co-conspirators




                                                  5
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 6 ofPage
                                                  Filed 01/17/19   60 Page   ID #:158
                                                                       6 of 60




   in vario-µs offenses charged herein and performed acts and made statements in furtherance

   thereof. Among these co-conspirators, one had an interest in or controlled the following entities:

                  Skinny Crow Music, Inc. ("SCM")
                     (a/lda Skinny Crow Inc.);

                  Catan Trading Corporation ("Catan");

                  Xena Trading Inc. ("Xena"); and had influence over

                  "Company B" ("Co. B").

           11.    Defendants JACOB KINGSTON, ISAIAH KINGSTON, RACHEL KINGSTON,

   and SALLY KINGSTON were members of the The Davis County Cooperative Society, also

   known as "the Order" primarily.located in Utah. Numerous entities were associated with the

   Order, including, among others:

                  A-Fab Engineering Inc. ("A-Fab Engineering");

                  Fidelity Funding Inc. ("Fidelity Funding");

                  Latter Day Church of Christ;

                  Equitable Funding Inc. ("Equitable Funding");

                  Alliance Investments Solutions LLC ("Alliance Investments"); and

                  Standard Industries Inc. ("Standard Industries").

   These entities are hereinafter collectively referred to as "Order-related entities."

                                            Law and Industry

           12.    The Internal Revenue Service ("IRS") was an agency of the United States

   Department of Treasury responsible for administering and enforcing the tax laws of the United

   States. The IRS administered tax credits designed to increase the amount of renewable fuel used

   and produced in the United States. These renewable fuel tax credits were refundable regardless

   of whether the taxpayer owed other taxes, and were paid by U.S. Treasury check.



                                                     6
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 7 ofPage
                                                  Filed 01/17/19   60 Page   ID #:159
                                                                       7 of 60




           13.     Biodiesel was a type of renewable fuel derived from plant or animal matter that

   met certain IRS and Environmental Protection Agency ("EPA") standards. Agri-biodiesel was a

   type ofbiodiesel. Biodiesel was referred to as "BlOO" in the fuel industry if it was not mixed

   with diesel fuel. Renewable diesel was another type of renewable fuel, derived from biomass,

   that met certain IRS and EPA standards. Renewable diesel was referred to as "Rl 00" in the fuel

   industry if ii was not mixed with diesel fuel. "Feedstock" was a generic term for raw material

   used to produce various kinds of renewable fuel.

           14.    Biodiesel mixture was produced by blending BlOO with at least .1 % of diesel fuel.

   After blending, the mixture ofBlOO and diesel was referred to as "B99" in the fuel industry. The

   biodiesel mixture credit was a refundable renewable fuel tax credit available to blenders of

   biodiesel mixture who used.the mixture as a fuel or sold it for use as a fuel. The amount of the

   credit was $1.00 for every gallon ofBlOO that was used to produce the biodiesel mixture. The

   market value ofBlOO was higher than the market value ofB99 because the $1.00 per gallon

   biodiesel mixture credit could be obtained by blending the B 100 with diesel fuel.

           15.    Renewable diesel mixture was produced by blending Rl 00 with at least .1 % of

   diesel fuel. After blending, the mixture of Rl 00 and diesel was referred to as "R99" in the fuel

   industry. The renewable diesel mixture credit was a refundable renewable fuel tax credit

   available to blenders of renewable diesel mixture who used the mixture as a fuel or sold it for use

   as a fuel. The amount of the credit was $1.00 for every gallon ofRlOO that was used to produce

   the renewable diesel mixture. The market value of Rl 00 was higher than the market value of

   R99 because the $1.00 per gallon renewable diesel mixture cr~dit could be obtained by blending

   the Rl 00 with diesel fuel.

           16.    Liquid fuel derived from biomass was.an alternative fuel, or a type ofrenewable




                                                    7
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 8 ofPage
                                                  Filed 01/17/19   60 Page   ID #:160
                                                                       8 of 60




   fuel that did not meet the IRS and EPA requirements for biodiesel or renewable diesel.

                   a.        The alternative fuel mixture credit was a $.50 per gallon refundable

   renewable fuel tax credit available to registered producers of alternative fuel mixtures who used

   the mixture as fuel in the producer's trade or business or sold it for use as fuel. It was no longer

   refundable after December 31, 2011.

                   b.        The alternative fuel credit was a $.50 per gallon refundable renewable fuel

   tax credit available to registered alternative fuelers who sold for use, or used, alternative fuel as a

   fuel in a motor vehicle or motorboat.

           17.     IRS Form 8849, Claim for Refund of Excise Taxes, was used to claim renewable

   refundable fuel tax credits for biodiesel mixtures, agri-biodiesel mixtures, renewable diesel

   mixtures, and liquid fuel derived from biomass.

                                                 Countl
                                            18 u.s.c. § 1349
                                   (Conspiracy to Commit Mail Fraud)

           18.     Paragraphs 1-10 and 12-17 are incorporated by reference and re-alleged as though

   fully set forth herein.

           19.     From in or about 2010, and continuing up to at least May 2017, in the Central

   Division of the Distdct of Utah and elsewhere,

                                           JACOB KINGSTON,
                                           ISAIAH KINGSTON,
                                          LEV ASLAN DERMEN,
                                        a/k/a Levon Termendzhyan,
                                        RACHEL KINGSTON, and
                                           SALLY KINGSTON,

   defendants herein, together with others known and unknown to the Grand Jury, did unlawfully,

   voluntarily, intentionally, and lmowingly conspire, combine, confederate and agree to lmowingly

   devise and intend to devise a scheme and artifice to defraud the United States, and to obtain



                                                       8
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 9 ofPage
                                                  Filed 01/17/19   60 Page   ID #:161
                                                                       9 of 60




   money and property from the United States by materially false and fraudulent pretens~s,

   representations, and promises, in violation of Title 18, United States Code, Section 1341, that is,

   by, among other things, scheming to fraudulently obtain government benefits, including

   Renewable Identification Numbers C'RINs"), as well as U.S. Treasury checks through the filing

   and submission of false claims to the government, including Forms 8849, Claims for Refund of

   Excise Taxes, submitted to the IRS for and on behalf of Washakie and UFS, which forms falsely

   claimed refundable renewable fuel tax credits that Washakie and UFS were not entitled to

   receive, and, for the purpose of executing said scheme and artifice to defraud, did cause mailings

   and things t~ be sent via the United States Postal Service and private and commercial interstate

   carriers, including, but not limited to, at least 37 U.S. Treasury checks totaling $511,842,773 that

   were mailed. on or about the following dates in the following amounts:

    Para.                                       .False Ifoll1(s)                   Trea~ury Check
                  Date
    Num.··                      ···-  . . · Claimed.~onEorm,8849_
                                       '
                                                                                   ···------   Anwunt.
                               Agri-biodiesel mixtures and liquid fuel derived
      A.        02/17/11                                                                         $3,174,387
                               from biomass                                         '

      B.        04/01/11       Biodiesel mixtures                                                $1,905,114

      c.        04/05/11       Liquid fuel derived from biomass                                  $3,654,952
      D.        04/25/11       Liquid fuel derived from biomass                                   $486,000
                               Biodiesel mixtures and liquid fuel derived
      E.        05/23/11                                                                         $1,755,693
                               from biomass
      F.        05/26/11       Biodiesel mixtures                                                $1,984,000

      o.        06/29/11       Biodiesel mixtures                                                $1,142,891

      H.        07/19/11       Liquid fuel derived from biomass                                   $840,000
                               Biodiesel mixtures and liquid fuel derived
      I.        08/03/11                                                                         $3,500,000
                               from biomass
      J.        09/20/11       Biodiesel mixtures                                                $2,500,000'
      K.        10/19/11       Renewable diesel mixtures                                         $1,000,000

      L.        10/24/11       Biodiesel mixtures                                                $2,000,000




                                                    9
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 10 of
                                                  Filed 01/17/19    60 10
                                                                 Page   Page  ID #:162
                                                                          of 60



                                 ;
     Para.                                 False Item(s)                     Treasury Check
                Date
     Num.                              Claimed on Forin·8849                    Amount
                            Biodiesel mixtures and renewable diesel
      M.       10/24/11                                                           $4,250,000
                            mixtures
      N.       10/28/11     Biodiesel mixtures                                    $2,000,000
      0.       11/03/11     Renewable diesel mixtures                               $522,970
      P.       11/10/11     Biodiesel mixtures                                      $723,000
      Q.       11/18/11     Renewable diesel mixtures                             $1,495,250
                            Renewable diesel mixtures and liquid fuel
      R.       12/28/11                                                           $2,785,648
                            derived from· biomass
      s.       01/31/12     Liquid fuel derived from biomass                      $1,350,808
      T.       02/28/13     Biodiesel mixtures                                    $3,901,235
      u.       03/19/13     Biodiesel mixtures                                      $640,959
      v.       03/20/13     Liquid fuel derived from biomass                     $20,283,659
                            Biodiesel mixtures and liquid fuel derived
      w.       03/21/13
                            from biomass
                                                                                  $4,406,041
                            Biodiesel mixtures and liquid fuel derived
      x.       04/05/13
                            from biomass
                                                                                  $8,859,520

      Y.       05/21/13     Liquid fuel derived from biom~ss                     $11,872,884
      Z,      05/31/13      Biodiesel mixtures                                   $11,700,000
     AA.       06/13/13     Biodiesel mixtures                                   $11,400,000
      BB.      08/07/13     Agri-biodiesel mixtures                              $25,800,000
      cc.     08/22/13      Biodiesel mixtures                                   $16,200,000
     DD.      09/09/13      Biodiesel mixtures                                   $35,008,437
      EE.      10/18/13     Agri-biodiesel mixtures                      '
                                                                                 $33,465,236
      FF.      11/05/13     Biodiesel mixtures                                   $33,581,899
     GG.       11/27/13     Biodiesel mixtures                                   $38,078,529
     HH.       12/19/13    · Biodiesel mixtures                                  $33,578,660
      II.     01/10/14      Biodiesel mixtures                                   $21,789,321
      JJ.    '. 03/12/15    Biodiesel mixtures
                                           ,                                     $82, 102,840
     KK.      03/12/15     Biodiesel mixtures                                    $82, 102,840
                                           Total                                $511,842, 773



                                                  10
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 11 of
                                                  Filed 01/17/19    60 11
                                                                 Page   Page  ID #:163
                                                                          of 60




                                           Manner and Means

           20.     Among the manner and means by which the defendants and their co~conspirators

   would and did carry out the objectives of the conspiracy were the following:

                   a.      They bought and resold, and caused others to buy and resell on their

   behalf, B99 and other products that were not eligible for a refundable fuel tax credit.

                   b.      They falsified and caused others to falsify purchase invoices and contracts.

                   c.      They falsified and caused others to falsify production records, blending

   · tickets, bills of lading, and other paperwork routinely created irt qualifying renewable fuel

   transactions.

                   d.      They falsified and caused others to falsify sales invoices.

                   e.      They falsified and caused others to falsify accounting records.

                   f.      They involved numerous companies in their transactions.

                   g.      They falsified paperwork to disguise purchases ofB99 as BlOO or

   feedstock.

                   h.      They falsified paperwork to disguise other products as qualifying liquid

   fuel.

                   i.      They rotated, or moved, and caused others to move, liquid products

   between various places in the United States and elsewhere, including India and Panama, to make

   it falsely appear that transactions involving the purchase and sale of feedstock, BlOO, B99, and

   other fuel products, were taking place. ·

                   J.      They used "burner phones," facsimile machines, thumb drives, and other

   covert means to communicate among themselves and with others in the scheme.

                   k. ·    They filed and caused to be filed false Forms 8849 with the IRS, falsely




                                                     11
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 12 of
                                                  Filed 01/17/19    60 12
                                                                 Page   Page  ID #:164
                                                                          of 60




   claiming the $1.00 per gallon credit for biodiesel mixtures, agri-biodiesel mixtures, and

   renewable diesel mixtures.

                  1.      They filed and caused to be filed false Forms 8849 with the IRS, falsely

   claiming the $.50 per gallon credit for. liquid fuel derived from biomass.

                  m.      By filing these false Forms 8849, they caused the U.S. Treasury to pay

   more than $511 million to Washakie by sending, via the mails, U.S. Treasury checks, as listed in

   paragraphs 19A to 19KK, to Washakie's offices in Salt Lake City, Utah.

                  n.      They deposited, and caused to be deposited, the $511 million in proceeds

   into bank accounts in the name of Washakie.

                  o.      They falsely claimed that certain businesses were "toll processors" of

   biodiesel and other renewable fuels on behalf of Washakie or UFS.

                  p.      They used backdated and altered records and agreements.

                  q.      They engaged in :fraudulent financial transactions between bank accounts

   with their co-conspirator~ to make it appear that biodiesel and related products had been bought

   and sold.

                  r. .    They made false statements to agents of the IRS in order to conceal the

   fraud and perpetuate the scheme.

                  s.      They submitted fake, false, and fraudulent documents to agents of the IRS

   in order to conceal the fraud and perpetuate the scheme.

                  t.      They submitted fake, false and fraudulent documents to the grand jury

   investigating their conduct.

                  u.     . They intimidated, and attempted to intimidate co-conspi.rators and

   witnesses to not talk to law enforcement.




                                                    12
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 13 of
                                                  Filed 01/17/19    60 13
                                                                 Page   Page  ID #:165
                                                                          of 60




                      v.       They destroyed and attempted to destroy and remove records and data that

   they believed would be subject to search warrants.

                      w.       They paid money to an intermediary for the purposes of bribing high

   ranking law enforcement officials.

                      x.       They paid money to an intermediary for the purposes of paying an

    enforcer to intimidate and harm co-conspirat~rs and witnesses.

                                            Conduct in Furtherance

              21.     The defendants and their co-conspirators engaged in conduct in furtherance of the

    mail fraud conspiracy, including the following:

                      a.       On or about the following dates, they filed, and caused to be filed, Forms

    8849 with the IRS, including at least 39 Forms 8849 reporting 1,216,942,203 gallons of fuel and

    claiming $1,166,792,650 of renewable fuel tax credits based on the type of fuel set forth below:
                                                                       '
       Para.                             Type of Fuel                       Gallons       Amount
                     Date
       Num.                          Claimed on Form 8849                  Reported       Claimed
        A.          12/21/10    Line 2a - Biodiesel mixtures                5,578,700       $5,578,700
                                Line 2b - Agri-biodiesel
        B.          02/03/11                                                2,584,726       $2;584,726
                                          mixtures
         c.         03/21/11    Line 2a - Biodiesel mixtures                 1,905,114      $1,905,114
                                Line 3f- Liquid fuel derived
        D.          03/15/11                                                7,309,905       $3,654,952
                                         from biomass
                                Line 3f-Liquid fuel derived
         E.         04/11/11                                                  972,000         $486,000
                                         from biomass
         F:         04/18/11    Line 2a - Biodiesel mixtures                 1,984,000      $1,984,000
        G.          05/06/11    Line 2a - Biodiesel mixtures                .1,145,807      $1,145,807
        H.          06/10/11    Line 2a - Biodiesel mixtures                 1,142,891      $1,142,891
                                Line 3f- Liquid fuel derived
         I.         07/01/11                                                 1,680,000        $840,000
                                         from biomass




                                                        13
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 14 of
                                                  Filed 01/17/19    60 14
                                                                 Page   Page  ID #:166
                                                                          of 60




      Para.                          Type of Fuel          Gallons·      Amount
                Date
     ·.Num~                     Claimed on Form 8849       Reported      Claimed
                           Line 2a - Biodiesel mixtures     3,000,000     $3,000,000
        J.    07/19111     Line 3f- Liquid fuel derived
                                     from biomass            1,000,000     $500,000
       K.     09/02/1 i    Line 2a - Biodiesel mixtures     2,500,000     $2,500,000
                           Line 2c -. Renewable diesel
       L.     09/30/11                                       1,000~000    $1,000,000
                                      mixtures
       M.     10/07/11     Line 2a - Biodiesel mixtures     2,000,000     $2,000,000
                           Line 2a - Biodiesel mixtures      3,250,000
       N.     10/12/11     Line 2c - Renewable diesel                     $4,250,000
                                     mixtures                1,000,000

       0.     10/19/11     Line 2a - Biodiesel mixtures      2,000,000    $2,000,000

                           Line 2c - Renewable diesel
       .P.    10/27/11                                        522,970      $522,970
                                     mixtures
       Q.     11/02/11     Line 2a - Biodiesel mixtures       723,000      $723,000
                           Line 2c - Renewable diesel
       R.     11/09/11                                       1,495,250    $1,495,250
                                     mixtures
                           Line 2c - Renewable diesel
                                      mixtures               1,685,648    $1,685,648
        s.    12/20/11
                           Line 3f- Liquid fuel derived
                                     from biomass            2,200,000    $1,100,000
                           Line 3f- Liquid fuel derived
        T.    01/20/12                                       2,701,616    $1,350,808
                                    from biomass
       u.     02/13/13     Line 2a - Biodiesel mixtures      3,901,235    $3,901,235

       v.     02/25/13     Line 2a - Biodiesel mixtures       640,959       $640,959
                           Line 3f- Liquid fuel derived
       W.     03/11/13                                      40,567,319   $20,283,659
                                   · from biomass
                           Line 2a - Biodiesel mixtures       806,041       $806,041
       x.     03/12/13     Line 3f- Liquid fuel derived
                                     from biomass            7,200,000    $3,600,000
                           Line 2a - Biodiesel mixtures      2,398,274    $2,398,274
       Y.     03/27/13     Line 3f - Liquid fuel derived
                                     from biomass           12,922,493    $6,461,246
                           Line 3f - Liquid fuel derived
        z.    04/17/13 '
                                     from biomass
                                                            23,745,769   $11,872,884

       AA.    05/20/13     Line 2a - Biodiesel mixtures     11,700,000   $11,700,000



                                                  14
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 15 of
                                                  Filed 01/17/19    60 15
                                                                 Page   Page  ID #:167
                                                                          of 60



       . ·.
       Para.                         Type of Fuel                  .Gallons           Amount
                  Date
       Num.                      Claimed ou]:i'orm 8849 ··         Reported           Claimed
        BB.     06/03/13    Line 2a - Biodiesel mixtures            11,400,000        $11,400,000
        cc.     07/29/13    Line 2b -Agri-biodiesel mixtures        25,800,000        $25,800,000
        DD".    08/13/13    Line 2a - Biodiesel mixtures            16,200,000        $16,200,000
         EE.    09/05/13' Line 2a - Biodiesel mixtures              35,008,437        $35,008,437
         FF.    09/30/13    Line 2b-Agri-biodiesel mixtures         33,465,236        $33,465,236
        GG.     10/20/13    Line 2a - Biodiesel mixtures            33,581,899        $33,581,899
        HH.     11/17/13    Line 2a - Biodiesel mixtures            38,078,529        $38,078,529
          IL    12/09/13    Line 2a - Biodiesel mixtures            33,579,440        $33,579,440
          JJ.   12/24/13    Line 2a - Biodiesel mixtures            21,789,321        $21,789,321
        KK.     02/11/15    Line 2a - Biodiesel mixtures           170,302,364       $170,302,364
         LL.    01/20/16    Line 2a - Biodiesel mixtures           322,900,000       $322,900,000
       MM.      02/04/16    Line 2a - Biodiesel mixtures           321,573,260       $321,573,260
                                            Totals               1,216,942,203     $1,166, 792,650

                      b.   In or about August 2010, they emailed a co-conspirator with documents

    and instructions to provide backdated and false records.

                      c.   In or about April 2011, they exchanged false information via email with a

    co-conspirator.

                      d.   In or about October 2011, they exchanged false documents via email with

    a co-conspirator.

                      e.   In"or about February 2012, they created a false document, asked a co-

    conspirator to sign it, and then provided it to an IRS revenue agent conducting an audit of

    Washakie's claims for refund.

                      f.   In or about February 2012, they met with a co-conspirator in Salt Lake

    City, Utah, to discuss the execution of the conspiracy.




                                                     15
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 16 of
                                                  Filed 01/17/19    60 16
                                                                 Page   Page  ID #:168
                                                                          of 60




                      g.         In or about April 2012, in Los Angeles, California, they recruited others

       into the conspiracy.

                      h.    In or about April 2012, in an email entitled "The Plan," they set forth the
                                                                    '
       false paperwork necessary to further execute the conspiracy.

                      i.         In or about April 2012, and thereafter, consistent with "The Plan," they

       caused false paperwork to be created.

                      J.         In or about May 2012, they sent text messages about creating false records

       to provide to an IRS auditor.

                      k.         In or about June 2012, they created and sent false Lion Tanlc Lines

       invoices.

                      1.         In or about September 2012, they provided false information to an IRS ·

       auditor.

                      m.         In or about October 2012, they requested false records from a co-

   I
       conspirator and provided them to an IRS auditor.

                      n.         In or about November 2012, they created false records regarding B99 that

       Washakie bought from others.

                      o.         In or about late 2012, they instructed a Washakie employee to empty

       railcars filled with water and refill them with water so that false paperwork could be prepared

       claiming that the railcars had been filled with renewable fuel or related products.

                      p.         In or about late January 2013, they met in Los Angeles, California, and

       recruited others into the conspir~cy.

                      q.         In or about January 2013, they began a new project with co-conspirators to

       further the conspiracy.




                                                          16
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 17 of
                                                  Filed 01/17/19    60 17
                                                                 Page   Page  ID #:169
                                                                          of 60




                   r.     In or about February 2013, they emailed other co-conspirators about

    creating and sharing false documents and rotating payments.

                   s.     In or about May 2013, they and others met in Los Angeles, California, in

    person and by phone, to reconcile funds expended in furtherance of the conspiracy.

                   t.     In or about June 2013, they leased tanks in various terminals in Texas.

                   u.     In or about July 2013, and thereafter, they hired barges to transfer

    renewable fuel and related products from tank to tank in Texas, to create the appearance that

    Washakie was engaged in qualifying fuel transactions.

                   v.     In or about late July 2013, they met with co-conspirators in Salt Lake City,

    Utah, to further plan the execution of the conspiracy.

                   w.      In or about late July 2013, they exchanged a false invoice via email.

                   x.      In or about August 2013, they exchanged a document via email which

    they used to keep track of the transfer of products from tank to tank in Texas.

                   y.      In or about August 2013, they leased additional tanks at terminals in

    Louisiana.

                   z.      In or about August 2013, they met in Panama to execute their project to

    rotate the same liquid products from Texas to Panama and back to Texas.

                   aa.     On or about September 30, 2013, they shared the updated document which

    they used to keep track of the transfer of products from tank to tank in Texas, Louisiana and

    Panama by fax.

                   bb.     In or about late 2013, they made false entries in the books and records of

    Washakie.

                    cc.    In or about December 2013, they created false invoices and documents for




                                                     17
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 18 of
                                                  Filed 01/17/19    60 18
                                                                 Page   Page  ID #:170
                                                                          of 60




   the purchase, sale and delivery of renewable fuel and related products.

                   dd.    In or about December 2013, they met in Utah to discuss their respective

   shares of the fraud proceeds.

                  ee.     In or about December 2013, they met in Utah and.exchanged the updated

   document which they used to keep track of the transfer of products from tank to tank in Texas,

   Louisiana, and Panama.

                   ff..   In or about February 2014, they met in Utah and exchanged the updated

   document which they used to keep track of the transfer of products from tank to tank in Texas,

   Louisiana, and Panama.

                   gg.    In or about March 2014, they instructed a co-conspirator to be prepared to

   leave the country to avoid prosecution.

                  hh.     In or about April 14, 2014, they provided, or caused to be provided, a

   "burner" phone to a co-conspirator.

                   ii.    In or about June 2014, they created false invoices for the purchase and sale

    of renewable fuel and related products.

                  jj.     In or about late 2014, they made false entries in the books and records of

   Washakie.

                   kk.    In or about October 2014, they provided false and fraudulent records to

   the grand jury in response to subpoenas.

                   11.    In the years 2011through2016, they engaged in financial transactions

   with co-conspirators to make it falsely appear that legitimate business transactions had taken

   place.

                   mm.    In or about December 2015, they met in Utah and planned further




                                                   18
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 19 of
                                                  Filed 01/17/19    60 19
                                                                 Page   Page  ID #:171
                                                                          of 60




    financial transactions with co-conspirators to make it falsely appear that legitimate business

   transactions had taken place.

                   nn.     In or about De.cei:nber 2015, they communicated with the intermediary

    about bribing high ranking law enforcement officials.

                   oo.     In or about December 2015, they created and altered, or caused to be

    created and altered, false invoices.

                   pp.     In or about February 2016, they destroyed or removed records from Suite

    300, 670 East 3900 South, Salt Lake City,. Utah.

                   qq.     In or about November 2016, they paid cash to an intermediary for the

   purposes of paying an enforcer to harm and intimidate witnesses.

                   rr.     In or about January 2017, they paid cash to an intermediary for the

   purposes of paying an enforcer to harm and intimidate witnesses and of bribing high ranking law

    enforcement officials and judges.

                  ss.      On or about March 15, 2017, they filed and caused to be filed a false Form

    1065, U.S. Return of Partenership Income, for and on behalf of Washakie, for calendar year

    2013, which falsely overstated Washakie 1s gross receipts or sales and cost of goods sold, as well

    as other material matters, to further create the appearance that Washakie was engaged in

   qualifying fuel transactions.

                  tt.      On or about October 12, 2017, they filed and caused to be filed a false

   Form 1065, U.S. Return of Partenership Income, for and on behalf of Washakie, for calendar

   year 2014, which falsely overstated Washakie's gross receipts or sales and cost of goods sold, as

   well as other material matters, to further create the appearance that Washakie was engaged in

   qualifying .fuel transactions.




                                                    19
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 20 of
                                                  Filed 01/17/19    60 20
                                                                 Page   Page  ID #:172
                                                                          of 60




           22.     The scheme described herein in Paragraphs 19-21 is hereinafter referred to as the

   "Mail Fraud Scheme."

           All in violation of Title 18 United States Code § 1349.

                                          Counts 2 thru 20
                                         26   u.s.c.
                                                   § 7206(2)
                    (Willfully Aiding and Assisting in the Filing of a False Claim)

           23.     Paragraphs 1-7 and 12-1 7 are incorporated by reference and re-alleged as though

   fully set forth herein.

           24.     On or about the dates set forth below, in the Central Division of the District of

   Utah and elsewhere,

                                            JACOB KINGSTON,

   defendant herein, did willfully aid and assist in, and procure, counsel, and advise the preparation

   and.presentation to the IRS of the following Forms 8849, Claims For Refund of Excise Taxes,

   for and on behalf of Washakie and UFS, which were false and fraudulent as to the material

   matters referenced in the chart below, in that each Form 8849 falsely represented that Washakie

   was entitled to claim refundable renewable fuel tax credits in the amounts set forth below,

   whereas, as Defendant JACOB KINGSTON then and there knew, Washakie was not entitled to

   the credits in the amounts claimed:

                                                                                      Amount of
       Count        Date           Filer.           FalseJtem(s) Claimed              . Credit
                                                                                       Claimed

          2       02/13/13      Washakie       Line 2a - Biodiesel mixtures             $3,901,235

          3       02/25/13      Washakie       Line 2a - Biodiesel mixtures               $640,959

                                               Line 3f-Liquid fuel derived .
          4       03/11/13      Washakie                                               $20,283,659
                                                        from biomass




                                                    20
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 21 of
                                                  Filed 01/17/19    60 21
                                                                 Page   Page  ID #:173
                                                                          of 60




                                                                               Amount of
       Count      Date           Filer            False ltem(s) Claimed          Credit
                                                                                Claimed
                                             Line 2a - Biodiesel mixtures         $806,041
         5      03/12/13       Washakie      Line 3f - Liquid fuel derived
                                                       from biomass             $3,600,000

                                             Line 2a - Biodiesel mixtures       $2,398,274
         6      03/27/13       Washakie      Line 3f- Liquid fuel derived
                                                       from biomass             $6,461,246

                                             Line 3f - Liquid fuel 'derived
         7      04/17/13       Washakie                                        $11,872,884
                                                       from biomass

         8      . 05/20/13     Washakie      Line 2a - Biodiesel mixtures      $11,700,000

         9      06/03/13       Washakie      Line 2a - Biodiesel mixtures      $11,400,000

         10     07/29/13       Washakie      Line 2b-Agri-biodiesel mixtures   $25,800,000

         11     08/13/13       Washakie      Line 2a - Biodiesel mixtures       $16,200,000

         12     09/05/13       Washakie      Line 2a - Biodiesel mixtures       $35,008,437

         13     09/30/13       Washakie      Line 2b-Agri-biodiesel mixtures    $33,465,236

         14      10/20/13      Washakie      Line 2a - Biodiesel mixtures       $33,581,899

         15      11/17/13      Washakie      Line 2a - Biodiesel mixtures       $38,078,529

         16      12/09/13      Washakie      Line 2a - Biodiesel mixtures       $33,579,440

         17      12/24/13      Washakie      Line 2a - Biodiesel mixtures       $21,789,321

         18     02/11/15       Washakie      Line 2a - Biodiesel mixtures      $170,302,364

         19     01/20/16       Washakie      Line 2a - Biodiesel mixtures      $322,900,000

        20      02/04/16         UFS         Line 2a - Biodiesel mixtures      $321,573,260

          All in violation of Title 26, United States Code, Section 7206(2).




                                                  21
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 22 of
                                                  Filed 01/17/19    60 22
                                                                 Page   Page  ID #:174
                                                                          of 60




                                              Count 21
                                         26 u.s.c. § 7206(2)
                    (Willfully Aiding and Assisting in the Filing of a False Return)

           25.      Paragraphs 1-7 and 12-1 7 are incorporated by reference and re-alleged as. though

   fully set forth herein.

           26.      On or about March 15, 2017, in the Central Division of the District of Utah and

   elsewhere,

                                          ISAIAH KINGSTON,

   defendant herein, did willfully aid and assist in, and procure, counsel, and advise the preparation

   and presentation to the IRS of a U.S. Return of Partnership Income, Form 1065, for and on

   behalf of Washakie, for calendar year 2013. The return was false and fraudulent as to the

   material matters and amounts reported set forth below, whereas, as Defendant ISAIAH
                                                           ·~



   KINGSTON then and there knew, said amounts were overstated and Washakie was not entitled

   to report fraudulently-obtained fuel tax credits as "tax-exempt income":

      Para.                                                                           Amount
                                 False and FraudulentMatters ·
      Num.                                                                            Reported·
        (a)      Line 1a - Gross receipts or sales                                   $659,130,380
        (b)      Line 2 - Cost of goods sold                                         $844,306,523
                 Page 5, Schedule L, Line 2a-
        (c)                                                                          $385,195,525
                 Trade notes and accounts receivable

        (d)      Page 5, Schedule L, Line 15 - Accounts payable                      $444,782,588

                 Federal Statements, Statement 4- Form 1065, Schedule K, Line
        (e)      18b-Other Tax-Exempt Income-                                        $310,566,3 82
                 "Exempt Fuel Tax Refundable Credit"

           All in vi_olation of Title 26, United States Code, Section 7206(2).




                                                     22
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 23 of
                                                  Filed 01/17/19    60 23
                                                                 Page   Page  ID #:175
                                                                          of 60




                                                  Count22
                                             26 u.s.c. § 7206(2)
                        (Willfully Aiding and Assisting in the Filing of a False Return)

             27.       Paragraphs 1-7 and 12-17 are incorporated by reference and re-alleged as though

   fully set forth herein.

             28.       On or about October 12, 2017, in the Central Division of the District of Utah and

   elsewhere,

                                             ISAIAH KINGSTON,

   defendant herein, did willfully aid and assist in, and procure, counsel, and advise the preparation

   and presentation to the IRS of a D.S. Return of Partnership Income, Form 1065; for and on

   behalf of Washakie, for calendar year 2014. The return was false and fraudulent as to the

   material matters and amounts reported set forth below, whereas, as Defendant ISAIAH

   KINGSTON then and there knew, said amounts were overstated and Washakie was not entitled

   to report fraudulently-obtained fuel tax credits as "tax-exempt income":

     Para.                                                                               Amount
     Num.                            False and Fraudulent Matters                        Reported
       (a)         Line 1a - Gross receipts or sales                                    $~46,664,042

       (b)         Line 2 - Cost of goods sold                                         $643,820,036
                   Page 5, Schedule L, Line 2a -
       (c)                                                                             $825,149,137
                   Trade notes and accounts receivable

       (d)         Page· 5, Schedule L, Line 15 - Accounts payable                      $739;753,058

                   Federal Statements, Statement 2 - Form 1065, Schedule K, Line
       (e)         l 8b - Other Tax-Exempt Income -                                     $164, 196,562
                   "Exempt Fuel Tax Credits"

             All in violation of Title 26, United States Code, Section 7206(2).




                                                         23
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 24 of
                                                  Filed 01/17/19    60 24
                                                                 Page   Page  ID #:176
                                                                          of 60



                                             Count23
                                        18 u.s.c. § 1956(h)
                       ·(Conspiracy to Commit Money Laundering Offenses)

          29.     . Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as

   though fully set forth herein.

                                            The Conspiracy

           30.    From in or about August 2013, and continuing at least through in or about June

   2016, in the Central Division of the District of Utah and elsewhere,

                                       JACOB KINGSTON,
                                       ISAIAH KINGSTON,
                                     RACHEL KINGSTON, and
                                       SALLY KINGSTON,

   defendants herein, together with others known and unknown to the Grand Jury, did knowingly

   combine, conspire, and agree to knowingly conduct and attempt to conduct :financial transactions

   affecting interstate commerce, which transactions involved the proceeds of specified unlawful

   activity, that is, the proceeds of the Mail Fraud Scheme, in violation of Title 18, United States

   Code, Section 1341, knowing that the transactions were designed in whole or in part to conceal

   and disguise the ~ature, location, source, ownership, and control of the proceeds of said specified

   unlawful activity, in violation of Title 18, United States Code, 1956(a)(l)(B)(i), and that while

   conducting or attempting to conduct such transactions, knew that the property involved in the

   transactions represented the proceeds of some form of unlawful activity.

                                          Manner and Means

           31.    Am01.1:g the manner and means by which the defendants and their co-conspirators

   would and did carry out the objectives of the conspiracy were the following:

                  a.      They cycled the proceeds with a co-conspirator and his entities, that is

   they transferred the same funds between the bank accounts of Washakie,. UFS, and the co-



                                                    24
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 25 of
                                                  Filed 01/17/19    60 25
                                                                 Page   Page  ID #:177
                                                                          of 60




   conspirator's entities, to make it appear that Washakie and UFS were making and collecting

   payments to and from those entities.

                   b.        They created fake and false invoices to make it appear that Washakie had

   legitimately spent the proceeds.

                   c. .      They created fake and false invoices to makeh appear that Washakie had

   legitimately received payments from others that were not the same proceeds that they had

   "spent."

                   d.        They entered, and caused to be entered, the fake and false invoice amounts

   into the books and records of Washakie.

                   e.        They communicated with each other, through various means including

   "burner" phones, regarding how much of the funds should be transferred between entities and

   returned to Washakie.

                   f.        They transferred, and caused to be transferred, funds between Washakie,

   Catan, SCM, UFS, Xena, and Co. B.

                   g.        During the time periods set forth below, they conducted, and attempted to

   conduct, at least 305 financial transactions totaling approximately $3.26 billion between the

   entities set forth below, as summarized in the following table:
                                                  ..
              Time Period          Entities Involved
                                                             Number of ·    Approx. Value of
                                                            Transactions      Transactions
                 8/19/13           Washakie, Catan,
                                                                147            $1.2 billion
              thru 3/11/14            and SCM
                 9/08/14           Washakie, Catan,
                                                                46            $299 million
              thru 10/30/14           and SCM
                4/03/15            Washakie, Catan,
                                                                45             $1. 7 billion
              thru 4/24/15            and SCM
                11/27/15           Washakie, Catan,
                                                                36             $40 million
              thru 1/27/16            and SCM



                                                       25
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 26 of
                                                  Filed 01/17/19    60 26
                                                                 Page   Page  ID #:178
                                                                          of 60




                                                             Number of        Approx. Value of
                Time Period       ·Entities Involved
                                                            Transactions       Transactions .
                  11/25/15       Washakie, UFS, Xena,
                                                                  31              $27 million
                thru 6/29/16          and Co. B
                                         Totals                   305            $3.26 billion

           All in violation of Title 18, United States Code, Section 1956(h).

                                               Count24.
                                          18 u.s.c. § 1956(h)
                          (Conspiracy to Commit Money Laundering Offenses)

           32.       Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

   fully set forth herein.

                                               The Conspiracy

           33.       From in or about April 2013, and continuing through at least November 2016, in

   the Central Division of the District of Utah and elsewhere,

                                           JACOB KINGSTON,
                                         ISAIAH KINGSTON, and
                                          LEV ASLAN DERMEN,
                                        a/k/a Levon Termendzhyan,

   defendants herein, together with others known and unknown to the Grand Jury, did lmowingly.

   combine, conspire, and agree to commit offenses against the United States in violation of Title

   18, United States Code, Section 1956 and Section 1957, that is:

           a.        to transport, transmit, and transfer, and attempt to transport, transmit, and transfer

   a monetary instrument or funds involVing the proceeds of specified unlawful activity, that is, the

   proceeds of the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341,

   from a place in the United States to or through a place outside the United States or to a place in

   the United States from or through a place outside the United States, in violation of Title 18,

   United States Code, Section 1956(a)(2)(B)(i), lmowing that the funds involved in the




                                                       26
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 27 of
                                                  Filed 01/17/19    60 27
                                                                 Page   Page  ID #:179
                                                                          of 60




   transportation, transmission and transfer represented the proceeds of some form of unlawful

    activity and knowing that such transportation, transmission, and transfer was designed in whole

    or in part to conceal and disguise the nature, location, source, ownership, and control of the

    proceeds of specified unlawful activity; and

           b.      to knowingly conduct and attempt to conduct financial transactions affecting

    interstate commerce, which transactions involved the proceeds of specified unlawful activity,

   that is, the proceeds of the Mail Fraud Scheme, in violation of Title 18, United States Code,

    Section 1341, knowing that the transactions were designed in whole or in part to conceal and

    disguise the nature, location, source,   own~rship,   and control of the proceeds of said specified

    unlawful activity, in violation of Title 18, United States Code, 1956(a)(l)(B)(i), and that while

    conducting or attempting to conduct such transactions, knew that the property involved in the

   .transactions represented the proceeds of some form of unlawful activity;. and

           c.      to knowingly engage and attempt to engage in monetary transactions by, through

    or to a financial institution, affecting interstate and foreign commerce, in criminally derived

   property of a value greater than $10,000, in violation of Title 18, United States Code, Section

    1957, such property having been derived from specified unlawful activity, that is the proceeds of

   the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341.

                                             Manner and Means

           34.     Among the manner and means by which the defendants and their co-conspirators

   would and did carry out the objectives of the conspiracy were the follow~ng:

                   a.      They transferred, and caused to be transferred, Defendant DERMEN's

   share of proceeds ·of the Mail Fraud Scheme from Washakie's bank accounts to Defendant

   DERMEN by transferring proceeds to him personally and to and from entities that Defendant




                                                      27
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 28 of
                                                  Filed 01/17/19    60 28
                                                                 Page   Page  ID #:180
                                                                          of 60



    DERMEN controlled, including Noil Energy Group, Viscon International Inc., and SBK

    Holdings USA, Inc.

                    b.      They transferred, m1d caused to be transferred, proceeds of the Mail Fraud

    Scheme from Washakie's bank accounts to and from the bank accounts of SBK Holdings USA,

    Inc. in the United States.

                    c.      They transferred, and caused to be transferred, their share of proceeds .of

    the Mail Fraud Scheme from Washakie's bank accounts to bank accounts located in Turkey as

    well as other countries, which were commingled with others' funds.

                    d.      They transferred, and caused to be transferred, a portion of Defendant

    DERMEN's share of proceeds of the Mail Fraud Scheme from bank accounts in Turkey and

    other countries to bank accounts in the United States controlled by Defendant DERMEN.

                    e.      They transferred, and caused to be transferred, proceeds of the Mail Fraud

    Scheme from Washakie's bank accounts in the United States to bank accounts in Turkey and

    other countries, and from bank accounts in Turkey and other countries to bank accounts in the

    United States, including at least 20.transfers totaling $148,005,592 on the dates and in the

    amounts set forth in the table below between the listed sender and recipient:
                                                                                .   .,...
 Para.                                                                              Amount Sent           Amount
           Date          Sender (Country)       Recipient (DestinatiOn)     I
 Nimi.                                                                               to Turkey           SenttoUSA
                                                   Komak Isi Yalitim
  A.     09/09/13        Washakie (USA)                                                     $4,000,000
                                               Sistamleri Sanayi (Turkey)
                                                   Komak Isi Y alitim
  B.     09/09/13        Washakie (USA)                                                     $5,000,000
                                               Sistamleri Sanayi (Turkey)
                                                 Speedy Lion Renewable
                         Komak Isi Y alitim
  c.     09/12/13
                          Siste (Turkey)
                                                  Fuel Investments LLC                                    $4,999,964
                                                          (USA)
                                                 Speedy Lion Renewable
                         Komak Isi Y alitim
  D.     09/17/13                                 Fuel Investments LLC                                    $1,999,964
                          Siste (Turkey)
                                                          (USA)



                                                     28
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 29 of
                                                  Filed 01/17/19    60 29
                                                                 Page   Page  ID #:181
                                                                          of 60




 Para.                                                                         Amount Sent. ·Amount
           Date            Sender (Country)       Recipient {Destination) ·
 Num.                                                                          ·to Turkey   Sent to USA
                                                  Speedy Lion Renewable
                           Komak Isi Yalitim
  E.     09/19/13
                            Siste (Turkey)
                                                   Fuel Investments LLC                           $1,999,964
                                                           (USA)
                                                   SBK Holding Turkiye
  F.     11/13/13          Washakie (USA)                                       $10,000,000
                                                        (Turkey)
                                                     Komak Isi Yalitim
  G.     12/31/13          Washakie (USA)                                       $13,000,000
                                                 Sistamleri Sanayi (Turkey)
  H.     01/14/14          Washakie (USA)           Dogadogan (Turkey)              $100,000
                                                  Speedy Lion Renewable
                           Komak Isi Yalitim
   I.    01/21/14                                  Fuel Investments LLC                           $9,000,000
                            Siste (Turkey)
                                                           (USA)
   J.    . 01/24/14        Washakie (USA)           Dogadogan (Turkey)              . $50,000
                                                Teknoloji Sistemleri San Ve
  K.     03/24/14          Washakie (USA)                                         $4,055,700
                                                       Tic (Turkey)
                                                Teknoloji Sistemleri San Ve
  L.     03/24/14          Washakie.(USA)                                         $5,000,000
                                                       Tic (Turkey)
                                                Teknoloji Sistemleri San.Ye
  M.     05/09/14          Washakie (USA)                                         $2,000,000
                                                       Tic (Turkey)
                                                 Doga Dogan Bahceiievler
  N.     07/22/14          Washakie (USA)                                           $200,000
                                                     Subesi (Turkey)
                                                 Doga Dogan Bahcelievler ·
  0.     09/05/14          Washakie (USA)                                           $100,000
                                                    Subesi (Turkey)
                                                  Turkiye Garanti Bankasi
  P.     04/28/15          Washakie (USA)                                        $15,000,000
                                                       A.S. (Turkey)
                                                        Isanne SARL
  Q.     05/19/15          Washakie (USA)
                                                       (Luxembourg)
                                                                                 $35,000,000

                                                        Isanne SARL
  R.     05/27/15          Washakie (USA)                                        $21,300,000
                                                       (Luxembourg)
                                                  Turkiye Garanti Bankasi
  s.     06/11/15          Washakie (USA)
                                                       A.S. (Turkey)
                                                                                    $200,000

                             Isanne SARL          SBK Holdings USA, Inc.
  T.     07/03/15                                                                                $15,000,000
                            (Luxembourg)                 (USA)
                                                                Totals         ,$115,005, 700    $32,999,892

                      f.      They transferred, and caused to be transferred, proceeds of the Mail Fraud

    Scheme to and through bank accounts maintained in the name of Washakie and N oil Energy



                                                      29
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 30 of
                                                  Filed 01/17/19    60 30
                                                                 Page   Page  ID #:182
                                                                          of 60



   Group for the purposes of buying the personal residence of Defendant JACOB KINGSTON.

                  g.      They transferred, and caused to be transferred, a portion of Defendant

   DERMEN's share of proceeds of the Mail Fraud Scheme from Washakie's bank accounts to

   Defendant DERMEN' s bank account in Turkey for a "VAT" associated with a residence in

   Turkey.

                  h.      They transferred, and caused to be transferred, other portions of Defendant

   DERMEN's share of proceeds of the Mail Fraud Scheme from Washakie's bank accounts to

   third parties in the forms of "loans" that were to be repaid to Defendant DERMEN, or to entities

   that he controlled.

                  i.      They transferred, and caused to be transferred, other portions of Defendant

   DERMEN's share of proceeds of the Mail Fraud Scheme from Washakie's bank accounts for the

   purchase of a 2010 Bugatti Veyron as a purported "gift" for Defendant DERMEN, and in

   exchange for the "gift" of, among other things, a chrome Lamborghini to Defendant JACOB

   KINGSTON.

        All in violation of Title 18, United States Code, Section 1956(h).




                                                   30
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 31 of
                                                  Filed 01/17/19    60 31
                                                                 Page   Page  ID #:183
                                                                          of 60



                                               Count 25
                                          18 u.s.c. § 1956(h)
                          (Conspiracy to Commit Money Laundering Offenses)

            35.     Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

   .fully set forth herein.

                                               The Conspiracy

            36.     From in or about April 2013, and continuing through at least December 2015,.in

   the Central Division of the District of Utah and elsewhere,

                                          JACOB KINGSTON and
                                           ISAIAH KINGSTON,

   defendants herein, together with others known and unknown to the Grand Jury, did knowingly

   combine, conspire, and agree to commit offenses against the United States in violation of Title

    18, United States Code, Section 1956 and Section 1951, that is:     ·

                    a.        to knowingly conduct and attempt to conduct financial transactions

   affecting interstate commerce, which transactions involved the proceeds of specified unlawful

   activity, that is, the proceeds of the Mail Fraud Scheme, in violation of Title 18, United States

    Code, Section 1341, knowing ~hat the transactions were designed in whole or in part to conceal

   and disguise the nature, location, source, ownership, and. control of the proceeds of said specified

   unlawful activity, in violation of Title 18, United States Code, 1956(a)(l)(B)(i), and that while

   conducting or attempting to conduct such transactions, knew that the property involved in the

   transactions represented the proceeds of some form of unlawful activity; and

                    b.        to knowingly engage and attempt to engage in monetary transactions by,

   through or to a financial institution, affecting interstate and foreign commerce, in criminally

   derived property of a value greater than $10,000, such property having been derived from

   specified unlawful activity,. that is the proceeds of the Mail.Fraud Scheme, in_violation of Title



                                                      31
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 32 of
                                                  Filed 01/17/19    60 32
                                                                 Page   Page  ID #:184
                                                                          of 60




    18, United States Code, Section 1341, in violation of Title 18, United States Code, Section 1957.

                                          Manner and Means

           37.    Among the manner and means by which the defendants and their co-conspirators

   would and did carry out the objectives of the conspiracy were the following:

                  a.      They transferred, and caused to be transferred, Mail Fraud Scheme

   proceeds from Washakie's bank accounts to various bank accounts, including UFS's bank

    accounts and accounts in their own names, including investment accounts at Merrill Lynch.

                  b.      They transferred, and caused to be transferred, Mail Fraud Scheme

   proceeds from Washakie's bank accounts to the bank accounts of Order-related entities.

                  c.      They transferred, and caused to be transferred, Mail Fraud Scheme

   proceeds by cycling funds through and from the bank accounts of Order-related entities back to

    Washakie's bank accounts.

                  d.      They caused the funds that were cycled from the bank accounts of Order-

   related entities back to Washakie's bank accounts to be falsely characterized as draws or loans.

                  e.      They transferred, and caused to be tran~ferred, Mail Fraud Scheme

   proceeds from Washakie's bank accounts to third parties for the purposes of (1) buying assets,

   such as real estate or delivery trucks, (2) making financial investments on behalf of Washakie,

   (3) promoting the business and name of Washakie, and (4) expanding and building out

   Washakie's facilities in Plymouth, Utah.

           All in violation of Title 18, United States Code, Section 1956(h).




                                                   32
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 33 of
                                                  Filed 01/17/19    60 33
                                                                 Page   Page  ID #:185
                                                                          of 60



                                           Counts 26 thru 30
                                       18 U.S.C. § 1956(a)(l)(B)(i)
                                          (Money Laundering)

           38.     Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

   fully set forth herein.

                                    $11.2 Million Loan to Borrower X

           39.     In June 2013, Defendants JACOB KINGSTON and LEV DERMEN used

   proceeds of the Mail Fraud Scheme to make an $11.2 million loan from Washakie to Borrower

   X, a California businessman, who was instructed to repay the loan to DERMEN, as follows:

                   a.        On or about June 10, 2013, Defendant JACOB KINGSTON caused funds

   representing fraud proceeds, that is, a U.S. Treasury check in the amount of $11,700,000, to be

   deposited into Washakie account #4874 at the Bank of Utah;

                   b.        . On or about June 17, 2013, Defendant JACOB KINGSTON caused funds

   representing fraud proceeds, that is, a U.S. Treasury check in the amount of $11,400,000, to be

   deposited into Washakie account #4874;

                   c.        On or about June 21, 2013, Defendants JACOB KINGSTON and

   DERMEN caused a wire transfer in the amount of $11,226,211 to be sent from Washakie

   account #4874 to a third party account in Florida for the purpose of making a loan to Borrower X

   of that amount;

                   d.        On or about February 4, 2015, Defendant DERMEN executed, and caused

   Borrower X to execute, a promissory note for $12,000,000 to document the loan to Borrower X,

   which made the loan payable to SBK Holdings USA, Inc. instead ofto Washakie, the source of

   the loan. Borrower X made principal and interest payments on this loan, as directed by

   Defendant Dermen, to accounts controlled or directed by Defendant DERMEN; and




                                                  . 33
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 34 of
                                                  Filed 01/17/19    60 34
                                                                 Page   Page  ID #:186
                                                                          of 60




                   e.     As a result of the foregoing, Defendants JACOB KINGSTON and

    DERMEN disguised the criminally derived proceeds fraudulently obtained from the United

    States as payments related to a loan payable to SBK Holdings USA, Inc.

                                          Statutory Allegations

            40.    On or about the dates set forth in the table below, in the Central Division of the

    District of Utah and elsewhere, the defendants set forth in the table below, did knowingly

    conduct and attempt to conduct financial transactions affecting interstate commerce, that is,

    causing the making of principal and interest payments on th~ $11,226,211 loan made to
                                 .                               .
    Borrower X, which transactions involved the proceeds of specified unlawful activity, that is, the

    proceeds of the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341,

    knowing that the transactions were designed in whole or in part to conceal and disguise the

    nature, location, source, ownership, and control of the proceeds of said specified unlawful

    activity, and that while conducting or attempting to conduct such transactions, lmew that the

    property involved in the transactions represented the proceeds of some form of unlawful activity,

    with each of the following financial transactions constituting a separate count:




    Count          Defendants             Date                    ; Financial Transaction

                                                     $1,000,000 withdrawal from an account related to
     26           LEVDERMEN             06/04/14
                                                       Borrower X to a Noil Energy Group account


                                                         $210,000 wire transfer for the benefit of SBK
              JACOB KINGSTON
     27                                 02/20/15         Holdings USA, Inc., representing an interest
                LEVDERMEN
                                                               payment on Borrower X's loan

                                                         $70,000 wire transfer for the benefit of SBK
             JACOB KINGSTON
     28                                 03/16/15         Holdings USA, Inc., representing an interest
               LEVDERMEN
                                                               payment on Borrower X's loan



                                                    34
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 35 of
                                                  Filed 01/17/19    60 35
                                                                 Page   Page  ID #:187
                                                                          of 60




    Count          Defendants              Date                     Financial Transaction
                                                         $70,000 wire transfer for the benefit of SBK
              JACOB KINGSTON
     29                                   4/15/15        Holdings USA, Inc., representing an interest
                LEVDERMEN
                                                               payment on Borrower X's loan

                                                     $1,000,000 withdrawal from an account related to
                                         04/23/15
     30           LEVDERMEN                             Borrower X to an SBK Holdings USA, Inc.
                                                                         account

            All in violation of Title 18, United States Code, Sections 1956(a)(l)(B)(i) and 2.


                                             Counts 31and32
                                        18 U.S.C. § 1956(a)(l)(B)(i)
                                           (Money Laundering)

            41.    Paragraphs 1-4, 7-8, 12-17, and 19-22 are incorporated by reference and re-

    alleged as though fully set forth herein.

                          Purchase of Real Property at 2072 East Creek Road

            42.    In August 2013, Defendants JACOB KINGSTON, ISAIAH KINGSTON, and

    LEV DERMEN used proceeds of the Mail Fraud Scheme to purchase the real property at 2072

    East Creek Road, Sandy, Utah, as follows:

                   a.      On or about April 8, 2013, Defendant JACOB KINGSTON caused funds

    representing fraud proceeds, that is, a U.S. Treasury check in the amount of $8,859,520, to be

    deposited into Washakie account #4874 at the Bank of Utah;

                   b.      On or about May 24, 2013, Defendant JACOB KINGSTON caused funds

    representing fraud proceeds, that is, a U.S. Treasury check in the amount of $11,872,884, to be

    deposited into Washakie account #4874;

                   c.      On or about May 28, 2013, Defendant JACOB KINGSTON caused $15

    million to be transferred from Washakie account #4874 to Merrill Lynch account #2117;

                   d.      On or about June 5, 2013, Defendant JACOB KINGSTON issued and


                                                    35
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 36 of
                                                  Filed 01/17/19    60 36
                                                                 Page   Page  ID #:188
                                                                          of 60



   signed a $3 million check payable to Noil Energy Group from loan account #1352 at Merrill

   Lynch, which account was secured by account #4821 at Merrill Lynch;

                  e.     On or about June 7, 2013, Defendant JACOB KINGSTON caused

   $15,000, 123 to be transferred from Merrill Lynch #2117 to Defendant JACOB KINGSTON' s

   personal account #4821 at Merrill Lynch;

                  f.     On or about June 10, 2013, Defendant DERMEN caused a $3 million

   check from Defendant JACOB KINGSTON's Merrill Lynch account #1352 to be deposited into

   Noil Energy Group account #8583 at Bank of America;

                  g.     On or about June 10, 2013, Defendant JACOB KINGSTON caused funds

   representing fra~d proceeds, that is, a U.S. Treasury check in the amount of $11,700,0.00, to be

   deposited into Washakie account #4874;

                  h.     On or about June 13, 2013, Defendant JACOB KINGSTON caused $10

   million to be transferred from Washakie account #4874 to Defendant JACOBKINGSTON's

   personal account #4821 at Merrill Lynch;

                  1.     On or about June 17, 2013, Defendant JACOB KINGSTON caused funds

   representing fraud proceeds, ~hat is, a U.S. Treasury check in the amount of $11,400,000, to be

   deposited into Washakie account #4874;

                 J.      On or about July 3, 2013, Defendant JACOB KINGSTON used

   $3,024,393 of funds from his personal account #4821 at Merrill Lynch to pay off the outstanding

   balance on his loan account #1352 at Merrill Lynch;

                  k.     On or about July 29, 2013, Defendant JACOB KINGSTON signed a

   purchase contract listing "Noil Energy" as the buyer of the real property at 2072 East Creek

   Road, Sandy, Utah;




                                                   36
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 37 of
                                                  Filed 01/17/19    60 37
                                                                 Page   Page  ID #:189
                                                                          of 60



                  1.      On or about August 1, 2013, Defendants JACOB KINGSTON and

   ISAIAH KINGSTON caused Washalde to wire transfer $50,000 from Washakie account #4874

   to Meridian Title Company for the purchase of the real property at 2072 East Creek Road,

   Sandy, Utah;

                  m.      On or about August 2, 2013, Defendants JACOB KINGSTON and

   ISAIAH KINGSTON caused Washakie to wire transfer $675,034 from Washakie account #4874

   to Meridian Title Company for the purchase of the real property at 2072 East Creek Road,

   Sandy, Utah; and

                  n.      On or about August 5, 2013, Defendants JACOB KINGSTON and LEV

   DERMEN caused $3,160,000 to be wire transferred from Noil Energy Group account #8583 to

   Meridian Title Company for the purchase of the real property at 2072 East Creek Road, Sandy,

   .Utah.

                                         Statutory Allegations

            43.   On or about the following dates, in the Central Division of the District of Utah

   and elsewhere, defendants set forth in the table below, did knowingly conduct and attempt to

   conduct financial transactions affecting interstate commerce, that is, causing funds to be wire

   transferred in connection with the purchase of the real property at 2072 East Creek Road, Sandy,

   Utah, which transactions involved the proceeds of specified unlawful activity, that is, the

   proceeds of the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341, ·

   knowing that the transactions were designed in whole or in part to conceal and disguise the

   nature, location, source, ownership, and control of the proceeds of said specified unlawful

   activity, and that while conducting OJ,' attempting to conduct such transactions, knew that the

   property involved in the transactions represented the proceeds of some form of unlawful activity,




                                                   37
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 38 of
                                                  Filed 01/17/19    60 38
                                                                 Page   Page  ID #:190
                                                                          of 60



   with each of the following financial transactions constituting a separate count:

  Count           Defendant            Date                     Financial Transaction
                  JACOB
                                                  $675,034 wire transfer from Washakie to Meridian
                KINGSTON
    31                             . 08/02/13    Title Company in connection with the purchase of the
                 ISAIAH
                                                         real property at 2072 East Creek Road
                KINGSTON
                JACOB                             $3,160,000 wire transfer from Noil Energy Group to
    32        KINGSTON               08/05/13       Meridian Title Company in connection with the
             LEVDERMEN                           purchase of the real property at 2072 East Creek Road

          Ail in violation of Title 18, United States Code, Sections 1956(a)(l)(B)(i) and 2.

                                                Count33
                                            18 u.s.c. § 1957
                                          (Money Laundering)

          The Grand Jury further charges:

          44. ·    Paragraphs 1-4, 7-8, 12-17, and 19-22 are incorporated by reference and re-

   alleged as though fully set forth herein.

                                   Purchase of 2010 Bugatti Veyron

          45.      In August 2013, Defendants JACOB KINGSTON and ISAIAH KINGSTON used

   proceeds of the Mail Fraud Scheme to purchase a 2010 Bugatti Veyron as follows:

                   a.     On or about March 27, 2013, Defendant JACOB KINGSTON caused

   funds representing fraud proceeds, that is, a U.S. Treasury check in the amount of $20,283,659,

   to be deposited into Washakie account #4874 at the Bank of Utah;

                   b.     On or about March 27, 2013, Defendant JACOB KINGSTON caused

   funds representing fraud proceeds, that is, a U.S. Treasury check in the amount of $4,406,041, to

   be deposited into Washakie account #4874;

                   c.     On or.about April 8, 2013, Defendant JACOB KINGSTON caused funds

   representing fraud proceeds, that is, a U.S. Treasury check in the amount of $8,859,520, to be




                                                   38
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 39 of
                                                  Filed 01/17/19    60 39
                                                                 Page   Page  ID #:191
                                                                          of 60




    deposited into Washakie account #4874;

                   d.      On or about April 15, 2013, $10 million was transferred from Washakie

    account #4874 to UFS account #3850 at the Bank of Utah;

                   e.     On or about April 15, 2013, Defendant ISAIAH KINGSTON caused the

    transfer of $10 million from UFS account #3850 to Merrill Lynch account #4805;

                   f.     On or about July 23, 2013, $9,.651,443 was transferred from Merrill Lynch

    account #4805 to UFS account #3850;

                   g. ·    On or about July 25, 2013, $280,509 was transferred from Merrill Lynch

    account #4805 to UFS account #3850;

                   h.      On or about July 29, 2013, Defendant ISAIAH KINGSTON caused

    $100,000 to be wire transferred from UFS account #3850 to Car Company A; and

                   i.      On or about August 5, 2013, Defendant ISAIAH KINGSTON caused

    $1,720,000 to be wire transferred from UFS account #3850 to Car Company A.

                                          Statutory Allegations

           46.     On or about August 5, 2013, in the Central Division of the District of Utah and

    elsewhere,

                                       JACOB KINGSTON and
                                        ISAIAH KINGSTON,

    defendants herein, did k11owingly engage, and did aid, abet, counsel, command, induce, procure,

    and cause the engaging in a monetary transaction by, through, or to a financial institution,

    .affecting interstate commerce, in criminal~y derived property of a value greater than $10,000,

    such transaction involving the wire transfer of$1,720,000 from UFS account #3850 at the Bank

    of Utah to Car Company A, in connection with the purchase of a 2010 Bugatti Veyron




                                                    39
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 40 of
                                                  Filed 01/17/19    60 40
                                                                 Page   Page  ID #:192
                                                                          of 60



   automobile, such property having been derived from a specified unlawful activity, that is, the

   proceeds of the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341.

          All in violation of Title 18, United States Code, Sections 1957 and 2.


                                           Counts 34 thru 38
                                            18 u.s.c. § 1957
                                          (Money Laundering)

          47.     Paragraphs 1-4, 7-8, 11-17, and 19-22 are incorporated by reference and re-

   alleged as though fully set forth herein.

                Laundering of Proceeds through Accounts of Order-Related Entities

          48.     In December 2013, Defendants JACOB KINGSTON and ISAIAH KINGSTON

   transferred $6,208,906.72 of proceeds of the Mail Fraud Scheme to A-Fab Engineering. The

   Mail Fraud Scheme proceeds were cycled through and between the bank accounts of Order-

   related entities and $4,500,000 was returned to Washakie as follows:

                  a.      On or about October 20, 2013, Defendant JACOB KINGSTON filed and

   caused to be filed a false Form 8849 claiming the biodiesel mixture tax credit in the amount of

   $33,581,899.

                  b.      On or about November 12, 2013, Defendant JACOB KINGSTON caused

   funds representing proceeds of the Mail Fraud Scheme, that is, a U.S. Treasury check in the.

   amount of $33,581,899, to be deposited into Washakie account #4874 at the Bank of Utah.

                  c.      On or about November 17, 2013, Defendant JACOB KINGSTON filed

   and caused to be filed a false Form 8849 claiming the biodiesel mixture tax credit in the amount

   of $38,078,529.

                  d.      On or about November 18, 2013, Defendant ISAIAH KINGSTON signed

   nine checks, totaling $6,208,906.72, made payable to A-Fab Engineering and drawn on ·



                                                  40
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 41 of
                                                  Filed 01/17/19    60 41
                                                                 Page   Page  ID #:193
                                                                          of 60




    Washakie account #4874.

                    e.    On or about November 20, 2013, one of the checks described above in (d),

    signed by ISAIAH KINGSTON, in the amount of $563,121.55, drawn on Washakie account

    #4874, was deposited into A-Fab Engineering account #5323 at the Bank of Utah.

                    f.    On or about November 25, 2013, three of the checks described above in

    (d), signed by ISAIAH KINGSTON, totaling $1,480,645.52, drawn on Washakie account #4874,

    were deposited into A-Fab Engineering account #5323.

                    g.    On or about November 29, 2013, $802,776.27 was transferred, by two

    checks, from A-Fab Engineering account #5323 to Standard Industries account #6282 at the

    Bank of Utah.

                    h.    On or about December 2, 2013, Defendant JACOB KINGSTON caused

    funds representing proceeds of the Mail Fraud Scheme, that is, a U.S. Treasury check in the

    amount of $38,078,529, to be deposited into Washakie account #4874.

                    i.    On or about December 2, 2013, five ofthe nine checks described above in

    (d) signed by ISAIAH KINGSTON totaling $4,165,139.65, drawn on Washakie account #4874,

    were deposited into A-Fab Engineering account #5323.

                    J.    On or about December 9, 2013, $3,909,202.72 was transferred, by check, ·

    from A-Fab Engineering account #5323 to Fidelity Funding account #1212 at the Bank of Utah.

                    k.    On or about December 9, 2013, $3,891,773.79 was transferred, by check,

    from Fidelity Funding account #1212 to Latter Day Church of Christ account #4777 at the Bank

    of Utah.

                    1.    On or about December 9, 2013, $802,776.27 was transferred, by check,

   . from Standard Industries account #6282 to Latter Day Church of Christ account #4 777.




                                                   41
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 42 of
                                                  Filed 01/17/19    60 42
                                                                 Page   Page  ID #:194
                                                                          of 60



                  m.      On or about December 10, 2013, $4,500,509.23 was transferred, by wire,

   from Latter Day Church of Christ account #4777 to Equitable Funding account #1541 at the

   Nevada State Bank.

                  n.      On or about December 10, 2013, $4,500,000 was transferred, by check,

   from Equitable Funding account #1541 to Washakie account.#4874.

                  o.      In or about December 2013, the $4,500,000 deposit to Washakie account

   #4874 from Equitable Funding account #1541 was recorded on the books of Washakie as funds

   received from Alliance Investments.

                                         Statutory Allegations

           49.    On or about the date set forth below, in the Central Division of the District of

   Utah and elsewhere,

                                       JACOB KINGSTON and
                                        ISAIAH KINGSTON,

   defendants herein, did knowingly engage, and did aid, abet, counsel, command, induce, procure,

   and cause the engaging in the following monetary transactions by, through, and to a financial

   institution, affecting interstate commerce, in criminally derived property of a value greater than

   $10,000, such transaction involving the following transfers, withdrawals, and deposits of funds,

   such property having been derived from a 'Specified unlawful activity, that is, the proceeds of the

   .Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341, each such

   monetary transaction constituting a separate count of this Indictment:




                                                   42
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 43 of
                                                  Filed 01/17/19    60 43
                                                                 Page   Page  ID #:195
                                                                          of 60




         Count·          Defendant·             Date                  Monetary Transaction
                                                              $734,629.62 check deposit from Washakie
                     JACOB KINGSTON
          34                                  12/02/13           account #4874 to A-Fab Engineering
                     ISAIAH KINGSTON
                                                               account #5323, both at the Bank of Utah

                                                              $792,558.34 check deposit from Washakie
          35         JACQB KINGSTON
                                              12/02/13           account #4874 to A-Fab Engineering
                     ISAIAH KINGSTON
                                                               account #5323, both at the Bank of Utah

                                                              $834,873.73 check deposit from Washakie
          36         JACOB KINGSTON
                                              12/02/13           account #4874 to A-Fab Engineering
                     ISAIAH KINGSTON
                                                               account #5323, both at the Bank of Utah

                                                              $845,693.29 check deposit from Washakie
          37         JACOB KINGSTON
                                              12/02/13           account #4874 to A-Fab Engineering
                     ISAIAH KINGSTON
                                                               account #5323, both at the Bank of Utah

                                                              $957,384.67 check deposit from Washakie
          38         JACOB KINGSTON
                                              12/02/13           account #4874 to A-Fab Engineering
                     ISAIAH KINGSTON
                                                               account #5323, both at the Bank of Utah

               All in violation of Title 18, United States Code, Sections 1957 and 2.

                                             Counts 39 through 41
                                               18 u.s.c. § 1957
                                             (Money Laundering)

               50.    Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

    fully set forth herein.
     I



               51.    On or about the date set forth below, in the Central Division of the District of

    Utah and elsewhere, defendants set forth in the table below, did knowingly_ engage, and did aid,

    abet, counsel, command, induce, procure, and cause the engaging in a monetary transaction by,

    through, or to a financial institution, affecting interstate commerce, in criminally derived

    property of a value greater than $10,000, such transaction involving the following transfers of

    funds, such property having beeµ derived from a specified unlawful activity, that is, the proceeds

    of the Mail Fraud Scheme, in violation of Title 18, United States Code, Section 1341:




                                                         43
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 44 of
                                                  Filed 01/17/19    60 44
                                                                 Page   Page  ID #:196
                                                                          of 60



         .ComJ,t             Defendant   .         Date           Monetary Transaction

                                                             $10,000,000 wire transfer to Jacob
            39        JACOB KINGSTON
                                                  3/12/14    Kingston account at Garanti Bank,
                      ISAIAH KINGSTON
                                                                          Turkey

                      JACOB KINGSTON                         $2, 100,000 wire· transfer to Jacob
            40       ISAIAH KINGSTON              12/14/15   Kingston account at Garanti Bank,
                     RACHEL KINGSTON                                      Turkey

                      JACOB KINGSTON                         $6,900,000 wire transfer to Jacob
            41       ISAIAH KINGSTON              12/28/15   Kingston account at Garanti Bank,
                     RACHEL KINGSTON                                     Turkey

           All in violation of Title 18, United States Code, Sections 1957 and 2.

                                                  Count 42
                                               18 u.s.c. § 1957
                                             (Money Laundering)

           52.     Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

   fully set forth herein.

           53.     On or about the date set forth below, in the Central Division of the District of

   Utah and elsewhere,

                                         JACOB KINGSTON,
                                       ISAIAH KINGSTON, and
                                        LEV ASLAN DERMEN,
                                      a/k/a Levon Termendzhyan,

   defendants herein, did knowingly engage, and did aid, abet, counsel, command, induce, procure,

   and cause the engaging in a monetary transaction by, through, or to a financial institution,

   affecting interstate commerce, in criminally derived property of a value greater than $10,000,

   such transaction involving the following transfers of funds, such property having been derived

   from a specified unlawful activity, that is, the proceeds of the Mail Fraud Scheme, in violation of

   Title 18, United States Code, Section 1341:




                                                    44
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 45 of
                                                  Filed 01/17/19    60 45
                                                                 Page   Page  ID #:197
                                                                          of 60




          Count ·             Defendant               Date            Monetary Transaction

                                                                  $483,000 wire transfer to Levon
                       JACOB KINGSTON
             42                                                  Termendzhyan account at Garanti
                       ISAIAH KINGSTON              03/05/14
                                                                   Bank, Turkey for "VAT of the
                      LEV ASLAN DERMEN
                                                                   · waterside house (mansion)"

             All in violation of Title 18, United States Code, Sections 1957 and 2.

                                                  Count 43
                                              18 u.s.c. § 1957
                                           (Money Laundering)

             54.    Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

    fully set forth herein.

             55.    On or about the date set forth below, in the Central Division of the District of

    Utah and elsewhere,

                                          LEV ASLAN DERMEN,
                                       a/k/a Levon Termendzhyan,

    defendant herein, did knowingly engage, and did aid, abet, counsel, command, induce, procure,

    and cause the engaging in a monetary transaction by, through, or to a financial institution,

    affecting interstate commerce, in criminally derived property of a value greater than $10,000,

    such transaction involving the following transfers of funds, such property having been derived

    from a specified unlawful activity, that is, the proceeds of the Mail Fraud Scheme, in violation of

    Title 18, United States Code, Section 1341:

      Count          Defendant            Date                 ·Monetary Transactfon

                                                   $3,520,085 wire from SBK Holdings USA, Inc.
                                                     to Title 365 Company for the purchase of a
        43         LEVDERMEN            3/26/15
                                                         residence at 16572 Somerset Lane,
                                                             Huntington Beach, California

             All in violation of Title 18, United States Code, Sections 1957 and 2.




                                                     45
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 46 of
                                                  Filed 01/17/19    60 46
                                                                 Page   Page  ID #:198
                                                                          of 60



                                              Count44
                                         18 u.s.c. §1512(k)
                        (Conspiracy to Commit Obstruction of Justice Offenses)

           56.     Paragraphs 1-17 and 19-22 are incorporated by reference and re-alleged as though

   fully set forth herein.

           57.     Starting no later than in or about October 2014, Defendants JACOB KINGSTON

    and ISAIAH KINGSTON, and co-conspirators known and unknown to the grand jury, learned

   that a federal grand jury investigation had been initiated in the District of Utah.

           58.     On or about February 4, 2016, Special Agents of the Internal Revenue Service

   assigned to the federal grand jury investigation of Washakie, applied for and obtained warrants,

   signed by a U.S. Magistrate Ji.idge of the District Court of Utah, which authorized the agents to

   search the premises of the following locations, as well as other locations related to the Order:

                   a.         the. Washakie/UPS offices located at

                              i. Suite 100 at 3950 South 700 East, Salt Lake City, Utah;

                             ii. Suites 200/202 at 3950 South 700 East, Salt Lake City, Utah;

                             iii. Suite 300, 670 East 3900 South, Salt Lake City, Utah; and

                   b.         the residence of Jacob Kingston located at 2072 East Creek Rd., Sandy,
                              Utah; and

                   c.         the Century Office building located at 10 and 20 W. Century Park Way,
                              Salt Lake City, Utah.

   The warrants also authorized the agents to seize various types of evidence relevant to, among

    other things, the investigation into the Claims for Refund, Forms 8849, filed by Washakie, and

   the refunds of renewable fuel tax credits that were paid to Washakie by the IRS.

           59.     On or about February 8, 2016, Special Agents of the Environmental Protection

   Agency assigned to the federal grand jury investigation of Washakie applied for and obtained

   warrants, signed by a U.S. Magistrate Judge of the District Court of Utah, which authorized the


                                                       46
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 47 of
                                                  Filed 01/17/19    60 47
                                                                 Page   Page  ID #:199
                                                                          of 60




   agents to search the same premises listed above in Paragraphs 58(a) and 58(b), and one other

   location, and to seize numerous and various types of evidence relevant to, among other things,

   the investigation into the Claims for Refund, Forms 8849,.filed by Washakie, and the refunds of

   renewable foel tax credits that were paid to Washakie by the IRS.

           60.     On February 10, 2016, Special Agents of the Internal Revenue Service and the

   Environmental Protection Agency both executed their respective warrants.

                                             The Conspiracy

           61.     From at least in or about October 2014 through at least in or about May 2017, in

   the Central Division of the District of Utah, and elsewhere,

                                        JACOB KINGSTON and
                                         ISAIAH KINGSTON,

   defendants herein, together with others known and unknown to the Grand Jury, knowingly and

   intentionally conspired to:

                   a.     use physical force or the threat of physical force, with the intent to

   influence, delay, or prevent the testimony of any person in an official proceeding; cause or

   induce any person to withhold testimony and withhold documents from an official proceeding or

   be absent from an official proceeding to which that person had been summoned; and hinder,

   delay, and prevent the communication to a law enforcement officer of information relating to the

   commission or possible commission of a Federal offense, in violation of 18 U.S.C. § 1512(a)(2);

   and

                  b.       corruptly alter, destroy, mutilate and conceal, a record, document, and

   other object, with the intent to impair the object's integrity and availability for use in an official

   proceeding in violation of 18 U.S.C. § 1512(c)(l); and ·

                  c.      corruptly obstruct, influence, and impede any official proceeding, in



                                                     47
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 48 of
                                                  Filed 01/17/19    60 48
                                                                 Page   Page  ID #:200
                                                                          of 60



   violation of 18 U.S.C. § 1512(c)(2).

                                           Manner and Means

            62.     Among the manner and means by which the defendants and their co-conspirators

  · would and did carry out the objectives ofJ:he conspiracy were the following:

                    a.     Th~y   provided fake and false records in response to grand jury subpoenas.

                    b.     They informed other co-conspirators of the upcoming execution of the

   search warrants and advised them to get prepared.

                    c.     They discussed code words to be used in the event of a search warrant.

                    d.     They falsely told Washakie and UFS employees they had uncovered a

   mold problem at Washakie's offices at Suite 300, 670 East 3900 South, Salt Lake Clty, Utah.

                    e.     They instructed employees of both Washakie and UFS not to report to

   wor~    at Suite 300 and to instead report to Suite 100 at 3950 South 700 East, Salt Lake City,

   Utah.

                    f.     They accessed Suite 300 when other employees were not present.

                    g.     They removed the hard drives of computers in Suite 300.

                    h.     They replaced the hard drives of computers in Suite 300.

                    i.     They destroyed and removed records and data from Suite 300 that they

   believed would be subject to the search warrants.

                    J.     They caused records, documents, computers and objects to be altered,

   destroyed, concealed, and mutilated at the Centmy Office building at 10 W. Century Park Way,

   Salt Lake City, the business location of many of the Order-related entities.

                    k.     They used the agreed-upon code words to alert co-conspirators on the day

   the search warrants were executed by federal agents.




                                                     48
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 49 of
                                                  Filed 01/17/19    60 49
                                                                 Page   Page  ID #:201
                                                                          of 60



                    L     They instructed co-conspirators not to talk to government.agents.

                    m.    They provided "burner" phones to other co-conspirators to discuss the

   government investigation.
               l.
                    n.    They used "burner" phones to discuss the goyernment investigation.

                    o.    They communicated via text messages using "Whatsapp," an end-to-end

   encrypted messaging service.

                    p.    They solicited information regarding the ongoing grand jury investigation

   from Individual #1, whom they believed had contacts within the United States government.

                    q.    They communicated in code with Individual #1 about bribing government

   officials to destroy evidence and to interfere with an ongoing investigation.

                    r.    They withdrew cash from various bank accounts for the purpose of paying

   cash bribes.

                    s.    They paid cash to Individual #1 for the purpose of bribing "Commissioner

   Gordon," aka "CG," whom Individual #1 claimed to be a high-level Department of Justice

   official.

                    t.    They paid cash to Individual #1 for the purpose of bribing other law

   enforcement agents, attorneys and judges .

                    .u.   They communicated with Individual #1 about his and others' purported

   review of investigative records, destruction of evidence, and "erasing" of the investigation.

                    v.    They communicated in code with Individual #1 about hiring enforcers to

   harm and intimidate witnesses.

                    w:    They directed Individual #1 to hire "Beto" aka "OTEB" and others to

   intimidate, threaten, and physically injure at least three witnesses.




                                                    49
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 50 of
                                                  Filed 01/17/19    60 50
                                                                 Page   Page  ID #:202
                                                                          of 60




                   x.        They paid cash to Individual #1 for the purpose of paying "Beto" aka

   "OTEB" and associates to intimidate, threaten, and physically injure at least three witnesses.

                   y.        They provided Individual #1 with the home address of at least one witness

   for the purpose of intimidating, threatening, and physically injuring the witness.

           All in violation of Title 18, United States Code, Sections 1512(k).

                                                 Count45
                                           18 U.S.C. § 1512(c)(1)
                             (Destroying and Concealing Records and Objects)

           63.     Paragraphs 1-5 and 57-60 are incorporated by reference and re-alleged as though

   fully set forth herein.

           64. · On or about February 10, 2016, in the Central Division of the District of Utah and

    elsewhere,

                                          JACOB KINGSTON,
                                        ISAIAH KINGSTON, and
                                         RACHEL KINGSTON,

    defendants herein, did corruptly alter, destroy, mutilate or conceal, a record, document, or other

   object, and attempted to do so, with the intent to impair the object's integrity or availability for

   use in an official proceeding, to wit, by removing, or causing to be removed, the hard drives

   from their computers located at Suite 300, 670 East 3900 South, Salt Lake City, Utah, the offices

   of UFS and Washakie employees.
                                                                 .               '
           All in violation of Title 18, United States Code, Sectidns 1512(c)(l) and 2.




                                                     50
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 51 of
                                                  Filed 01/17/19    60 51
                                                                 Page   Page  ID #:203
                                                                          of 60



                                                 Count 46
                                           18 U.S.C. § 1512(a)(2)
                                        (Tampering with a Witness)

           65.     Paragraphs 1-4 and 57-60 are incorporated by reference and re-alleged as though

   fully set forth herein.

           66. · In or about November, 2016 through in or about January 2017, in the Central

   Division of the District of Utah and elsewhere,

                                          JACOB KINGSTON and
                                           ISAIAH KINGSTON,

   defendants herein, did intentionally attempt to use physical force or the threat of physical force

   against a witness with the intent to:

                   a.        influence, delay, or prevent the testimony of that witness in an official

   proceeding; and

                   b.        cause or induce that witness to (i) withhold testimony or withhold

   documents from an official proceeding; or (ii) be absent from an official proceeding; or (iii) ·

   hinder, delay, or prevent the communication to a law enforcement officer of the United States of

   information relating to the commission or possible commission of a Federal offense;

           67.     Defendants JACOB KINGSTON and ISAIAH KINGSTON did commit this

   crime by, among other things, doing the following:

                   a.        On or about November 3, 2016, defendant ISAIAH KINGSTON withdrew

   cash from a Washakie bank account at a Wells Fargo branch in the Olympus Hills section of Salt

   Lake City.

                   b.        On or about November 4, 2016, Defendant JACOB KINGSTON sent a

   text message using WhatsApp to Individual #1 regarding a potential government witness: "Let's

   get Beto up his ass. See how he likes that."



                                                       51
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 52 of
                                                  Filed 01/17/19    60 52
                                                                 Page   Page  ID #:204
                                                                          of 60




                    c.      On or about November 6, 2016, Defendant JACOB KINGSTON paid

    cash, or caused cash to be paid to Individual #1.

                    d.      On or about November 13, 2016, Individual #1 sent a message·via

    WhatsApp to Defendant JACOB KINGSTON: "And our friend in Fl has a meeting in front of

    you know who on Dec 5."

                    e.      On November 18, 2016, JACOB KINGSTON told Person 1: "Send oteb

    where ever he needs to be. I'll cover you separate for that."

                    f.      On November 18, 2016, Defendant JACOB KINGSTON sent a text

    message using WhatsApp to Individual #1       n~garding   a potential government witness: "Bird

    needs a visit too."

                    g.      On or about November 20, 2016, Defendant JACOB KINGSTON had the

    following WhatsApp exchange in text messages with Individual #1:

                   Sender                                        Message

           Individual #1:            OTEB is leaving at 5 am to imaim

           JACOB KINGSTON:           Ok. Pies?

           Individual #1:            77

           JACOB KINGSTON:           Of the bird.

           Individual #1:            I told him

           Individual #1:           ) He is getting his own paisanos to do it

           JACOB KINGSTON:           Ok

                    h.      On or about November 23, 2016, Defendant JACOB KINGSTON had the

    follmying WhatsApp exchange in text messages with Individual #1:




                                                      52
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 53 of
                                                  Filed 01/17/19    60 53
                                                                 Page   Page  ID #:205
                                                                          of 60




                  Sender                                       Message

          J_ACOB KINGSTON:          How is bird?

          Individual #1:            Working on it.

                  i.        On or about November 26, 2016, Defendant JACOB KINGSTON had the

   following WhatsApp exchange in text messages with Individual #1:

                  Sender                                       Message

          Individual #1:            OTEB finally his paisanos located the bird

                                    I need to send hi after to meetthe dog lover. And his
          Individual #1:
                                    trainer.

          JACOB KINGSTON:           Nice

                  J.        On or about November 28, 2016, Defendant JACOB KINGSTON sent a

   text message using WhatsApp to Individual #1 "How's bird?"

                  k.        On or about December 1, 2016, Defendant JACOB KINGSTON had the

    following WhatsApp exchange in text messages with Individual #1:


                  Sender                                       Message

          JACOB KINGSTON:           Does the bird still fly?

           Individual #1:           Don't think so OTEB is calling me at 1

                                    Thank you for believing in me and for trusting me and
           Individual #1:           most important for saving our asses and being able to get
                                    this off the ground tomorrow. Get ready:

          JACOB KINGSTON:           Thanks for saving mine

                  1.        On or about December 2, 2016, Defendant JACOB KINGSTON had the

   following WhatsApp exchange in text messages with Individual #1:




                                                     .53
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 54 of
                                                  Filed 01/17/19    60 54
                                                                 Page   Page  ID #:206
                                                                          of 60




                  Sender                                     Message

           JACOB KINGSTON:          Any news on bird?

          Individual #1:            Bird is taken care of

           JACOB KINGSTON:          How bad?

           Individual #1:           Bad as in he can't make Monday's thingy thingy

           JACOB KINGSTON:          He can't or won't?

          Individual #1:            Won't period

           JACOB KINGSTON:          Does he know why?

                                    Dude I am pretty sure they don't give details just make it
           Individual #1:           very clear that ifthe bird sings it's very bad next time he
                                    falls will be for good

           JACOB KINGSTON:          Hmm. That's a shame.:/

                   m.       On or about Jam:rnry 25, 2017, Defendant JACOB KINGSTON had the

    following WhatsApp exchange in text messages with Individual #1:


                  Sender                                     Message

           JACOB KINGSTON:          I left 1Olb of dog food w Isaiah

                                                   ...
                                    Did you only leave that? lOlbs that's what was owed from
                                    the delivery of the birdcage plus he has to buy the dog
           Individual #1:           food for the dog lover. Plus CG needs me to take care of
                                    the UT guys. And that I will ask him because I don't
                                    Im.ow and do not want to insult him.

                   n.       On or about January 26, 2017, Defendant ISAIAH KINGSTON met and

    paid cash to Individual #1.

                   o.       On or about January 26, 2017, Defendant ISAIAH KINGSTON had the

    following WhatsApp exchange in text rnessages with Individual #1:



                                                   54
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 55 of
                                                  Filed 01/17/19    60 55
                                                                 Page   Page  ID #:207
                                                                          of 60




                 Sender                                    Message

                                  Isaiah did you talk to Jacob i have to take care of OTEB
         Individual #1:           by 4 let me know please. We should be done by
                                  230 here. Thank you nice to see you again.

         ISAIAH KINGSTON:         I havnt yet. Did he ever respond to you?

         ISAIAH KINGSTON:         How much food do they need?

         Individual #1:           Yes he thought it was 2 but it's 3 and OTEB

                                  I have to say that I felt so bad about your mom dude I will
         Individual #1:           talk to the CG to get her out of this crap she
                                  doesn't need this BS so much hate tell her I said hello

         ISAIAH KINGSTON:         I will. Thank you so much for all you do.

         ISAIAH KINGSTON:         So you need 1or 2 more?

                                  2 more I will have him work on Your moms thing what's
         Individual # 1:
                                  the full name

         ISAIAH KINGSTON:         Rachel Ann Kingston

         All in violation of Title 18, United States Code, Sections 1512(a)(2) and 2.




                                                 55
     Case 2:20-cv-09388-CAS-PD   Document
           Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                       Document     02/18/19
                                                  135         Page 56 of
                                                       Filed 01/17/19    60 56
                                                                      Page   Page  ID #:208
                                                                               of 60




                                   NOTICE OF INTENT TO SEEK FORFEITURE

         The Grand Jury further charges:

                    1.   Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

         any offense in violation of 18 U.S.C. § 1349, as set forth in this Indictment, the Defendants

         JACOB KINGSTON, ISAIAH KINGSTON, LEV ASLAN DERMEN, a/k/a Levon

         Termendzhyan, RACHEL KINGSTON, and SALLY_ KINGSTON shall forfeit to the United

         States of America any property, real or personal, that constitutes or is derived from proceeds

         traceable to the conspiracy. The property to be forfeited includes, but is not limited to, the

         following:
'.
                         a.         The physical plant once known as Washakie Renewable Energy, LLC,

         located at 7550 W 24000 N Plymouth, Utah, and all the equipment installed therein, and affixed

         thereto;

                         b.         Real property located at:

                                    i.   2072 East Creek Road, Sandy, UT;
                                   ii.   16572 Somerset Lane, Huntington Beach, CA;
                                  iii.   4400 S 700 E, Salt Lake City, UT;
                                  1v.    4829 S. 3960 W., Taylorsville, UT;
                                   v.    4271 South 1300 East, Salt Lake City, UT;
                                  vi.    1415 W. Crystal Ave., Salt Lake City, UT;
                                 vii.    13 Acres FM 511 @ FM 1847, Brownsville, TX;
                                viii.    Parcel #07-090-0002 Box Elder County, UT;
                                  ix.    Parcel #07-037-0001 Box Elder County, UT;
                                   x.    Parcel #08-041-0004 Box Elder County, UT;
                                  xi.    Parcel #08-04L-0019 Box Elder County, UT;
                                 xii.    Parcel #08-041-0020 Box ElderCounty, UT;
                               xiii.     Parcel #08-041-0025 Box Elder County, UT;
                                xiv.     Parcel #08-041-0026-28 Box Elder County, UT;
                                 xv.     Parcel #08.,.042-0018 Box Elder County, UT
                                xvi.     Parcel #08-045-0005 Box Elder County, UT;
                               xvii.     Parcel #08-052-0008 Box Elder County, UT;
                              xviii.     2973 W Mackay Meadows PL, Salt Lake City, UT;
                                xix.     2338 S 1360 W, Salt Lake City, UT;




                                                                56
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 57 of
                                                  Filed 01/17/19    60 57
                                                                 Page   Page  ID #:209
                                                                          of 60




                   c.      2010 Bugatti Veyron with the following Vehicle Identification Number

    ("VIN") VF9SC2C23AM795205;

                   d.      2015 Lamborghini Aventador with the following VIN:

    ZHWUR1ZD2FLA03759;

                   e.      2008 Lamborghini Murcielago with the following VIN:

    ZHWBU3 7S78LA02905;

                   f.      2007 Ferrari 599 with the following VIN: ZFFFC60A070156760;

                   g.      Six Kenworth T660 trucks with the following VINs:

                           i. 1XKAD49X9EJ418286;
                          1i. 1XKAD49X9EJ418287;
                         iii. 1XKAD49X9EJ418406;
                         iv. 1XKAD49X9EJ418407;
                          v. 1XKAD49X9EJ417967;
                         Vl. 1XKAD49X9EJ423229;


                   h.      Any and all investments made using proceeds, and any gains from those

    investments, including investments in Mobstar, Vision Financial Markets, LLC, Set-App, and

    Biopharma, including investments by SBK Holdings USA, Inc., and SBK Holding AS in Turkey,

    and including investmerits through accounts at Merrill Lynch;

                   1.      The outstanding balance of the loan owed by Borrower X to SBK

    Holdings USA, Inc.; and

                           i. Any and all interest payments made or owed by Borrower X

                          ii. Any and all principal payments made or owed by Borrower X; and

                   j.      A MONEY JUDGMENT equal to the value of any property, real or

    personal, constituting or derived from proceeds traceable to the conspiracy and not available for

    forfeiture as a result of any act or omission of the defendant(s) for one 01; more of the reasons

    listed in 21 U.S.C. § 853(p).



                                                     57
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 58 of
                                                  Filed 01/17/19    60 58
                                                                 Page   Page  ID #:210
                                                                          of 60




          2.      Pursuant to 21 U.S.C. § 982(a)(l), upon conviction of any offense in violation of

   18 U.S.C. §§ 1956 and 19~7, the Defendants JACOB KINGSTON, ISAIAH KINGSTON,.LEV

   ASLAN DERMEN, a/k/a Levon Termendzhyan, RACHEL KINGSTON, and SALLY

   KINGSTON shall forfeit to the United States of America any property, real or personal, involved

   in such violations, and any property traceable to such property. The property to be forfeited

   includes, but is not limited to, the following:

                  a.         The physical plant once known as Washakie Renewable Energy, LLC,

   located at 7550 W 24000 N Plymouth, Utah, and all the equipment installed therein, and affixed

   thereto;

                  b.         Real property located at:

                             I.   2072 East Creek Road, Sandy, UT;
                            ii.   16572 Somerset Lane, Huntington Beach, CA;.
                          iii.    4400 S 700 E, Salt .Lake City, UT;
                           1v.    4829 S. 3960 W., Taylor~ville, UT;
                            v.    4271 South 1300 East, Salt Lake City, UT;
                           vi.    1415 W. Crystal Ave., Salt Lake City, UT;
                          vn.     13 Acres FM 511 @ FM 184 7, Brownsville, TX;
                        viii.     Parcel #07-090-0002 Box Elder County, UT;
                           1x.    Parcel #07-037-0001 Box Elder County, UT;
                            x.    Parcel #08-041-0004 Box Elder County, UT;
                           xi.    Parcel #08-041-0019 Box Elder County, UT; .
                          xn.     Parcel #08-041-0020 Box Elder County, UT;
                         xiii.    Parcel #08-041-0025 Box Elder County, UT;
                         xiv.     Parcel #08-041-0026-28 Box Elder County, UT;
                          xv.     Parcel #08.,042-0018 Box Elder County, UT
                         xvi.     Parcel #08-045-0005 Box Elder County, UT;
                        xvn.      Parcel #08-052-0008 Box Elder County, UT;
                       xviii.     2973 W Mackay Meadows PL, Salt Lake City;UT;
                         xix.     2338. S 1360 W, Salt Lake City, UT;


                  c.         2010 Bugatti Veyron with the following Vehicle Identification Number

   ("VIN") VF9SC2C23AM795205;

                  d.         2015 Lamborghini Aventador with the following VIN:



                                                         58
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 59 of
                                                  Filed 01/17/19    60 59
                                                                 Page   Page  ID #:211
                                                                          of 60




   ZHWURIZD2FLA03759;

                    e.     2008 Lamborghini Murcielago with the following VIN:

   ZHWBU37S78LA02905;

                    f.     2007 Ferrari 599 with the following VIN: ZFFFC60A070156760;

                    g.     Six Kenworth T660 trucks with the following VINs:

                           i.   1XKAD49X9EJ418286;
                          ii.   1XKAD49X9EJ418287;
                         iii.   1XKAD49X9EJ418406;
                         1v.    1XKAD49X9EJ418407;
                          v.    1XKAD49X9EJ417967;.
                         Vl.    1XKAD49X9EJ423229;

                    h.     Any and all investments made using proceeds, and any gains from those

    investments, including investments in Mobstar, Vision Financial Markets, LLC, Set-App, and

  . Biopharma, including inv_estments by SBK Holdings USA, Inc., arid SBK Holding AS in Turkey,

    and including investments through accounts at Merrill Lynch;

                    i.     The outstanding balance of the loan owed by Borrower X to SBK

   ·Holdings USA, Inc.; and·

                           i. Any and all interest payments made or owed by Borrower X

                          ii. Any and all principal payments made or owed by Borrower X; and

                    J.     A MONEY JUDGMENT equal to the value of all property involved in the

   money laundering and not available for forfeiture for one or more of the reasons listed in 21

   U.S.C. § 853(p) as a result of any act or omission of the defendant(s).


                                        SUBSTITUTE ASSETS

           If any of the property described above, as a result of any act or omission of the

    defendant(s):




                                                    59
Case 2:20-cv-09388-CAS-PD   Document
      Case 2:18-cr-00365-JNP-BCW     1-4 Filed
                                  Document     02/18/19
                                             135         Page 60 of
                                                  Filed 01/17/19    60 60
                                                                 Page   Page  ID #:212
                                                                          of 60




                  a.      cannot be located upon the exercise of due diligence,
                  b.      has been transferred or sold to, or deposited with, a third party,
                  c.      has been placed beyond the jurisdiction of the court,
                  d.      has been substantially diminished in value, or
                  e.      has b~en commingled with other property which cannot be divided
                          without difficulty,

   the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

   U.S.C. § 853(p) and 18 U.S.C. § 982(b).

           GRAND JURY'S PROBABLE CAUSE FINDING REGARDING FORFEITURE

           The grand jury finds probable cause to believe that the listed defendants have committed

   .the crimes specified in the above forfeiture notice and that the above properties listed for

   forfeiture 1) constitute or are derived from proceeds traceable to the mail fraud conspiracy, or 2)

   are connected to the money laundering crimes as property involved in such crimes or property

   traceable to the property involved in such crimes.

                                                  A TRUE BILL:



                                                  FOREPERS                 EGRANDJURY

   APPROVED:

   JOHN W. HUBER
   United States Attorney



   RICHARDM.R
   Special Assistant United State




                                                     60
